TABLE OF CONTENTS

Exhibit 10.2

Execution Version

LETTER OF CREDIT AGREEMENT

Dated as of June 14, 2013 by and among

DELIA*S, INC.

(as the Lead Applicant),

THE OTHER APPLICANTS PARTY HERETO FROM TIME TO TIME,

and GENERAL ELECTRIC CAPITAL CORPORATION

****************************************



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

ARTICLE I. THE CREDITS

     1   

1.1    The Letter of Credit Facility

     1   

1.2    Transaction Accounts

     3   

1.3    Fees and Interest

     5   

1.4    Payments by the Applicants

     6   

1.5    Lead Applicant

     7   

ARTICLE II. CONDITIONS PRECEDENT

     8   

2.1    Conditions of Initial Issuance

     8   

2.2    Conditions to the Issuance of each Letter of Credit

     9   

ARTICLE III. REPRESENTATIONS AND WARRANTIES

     9   

3.1    Corporate Existence and Power

     10   

3.2    Corporate Authorization; No Contravention

     10   

3.3    Governmental Authorization

     10   

3.4    Binding Effect

     11   

3.5    Litigation

     11   

3.6    No Default

     11   

3.7    Solvency

     12   

3.8    Ventures, Subsidiaries and Affiliates; Outstanding Stock

     12   

3.9    Jurisdiction of Organization; Chief Executive Office

     12   

3.10 Foreign Assets Control Regulations and Anti-Money Laundering

     12   

3.11 Patriot Act

     13   

3.12 ERISA Compliance

     13   

3.13 Margin Regulations

     13   

3.14 Taxes

     14   

3.15 Regulated Entities.

     14   

3.16 Brokers’ Fees; Transaction Fees

     14   

ARTICLE IV. AFFIRMATIVE COVENANTS

     14   

4.1    Financial Statements

     14   

4.2    Certificates; Other Information

     16   

4.3    Notices

     17   

4.4    Preservation of Corporate Existence, Etc.

     18   

4.5    Payment of Obligations

     18   

4.6    Compliance with Laws

     19   

4.7    Use of the L/C Facility

     19   

4.8    The Cash Collateral Account

     19   

4.9    Further Assurances

     20   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE V. NEGATIVE COVENANTS

     20   

5.1    Consolidations and Mergers

     20   

5.2    Change in Business

     21   

5.3    Change in Structure

     21   

5.4    Changes in Accounting, Name or Jurisdiction of Organization

     21   

5.5    OFAC; Patriot Act

     21   

5.6    Margin Stock; Use of Proceeds

     21   

5.7    Compliance with ERISA

     21   

ARTICLE VI. EVENTS OF DEFAULT

     22   

6.1    Events of Default

     22   

6.2    Remedies

     24   

6.3    Rights Not Exclusive

     24   

6.4    Cash Collateral Account

     24   

ARTICLE VII. MISCELLANEOUS

     25   

7.1    Amendments and Waivers

     25   

7.2    Notices

     25   

7.3    Electronic Transmissions

     26   

7.4    No Waiver; Cumulative Remedies

     27   

7.5    Costs and Expenses

     27   

7.6    Indemnity

     28   

7.7    Marshaling; Payments Set Aside

     28   

7.8    Successors and Assigns

     29   

7.9    Assignments and Participations; Binding Effect

     29   

7.10 Non-Public Information; Confidentiality

     30   

7.11 Set-off; Sharing of Payments

     31   

7.12 Counterparts; Facsimile Signature

     32   

7.13 Severability

     32   

7.14 Captions

     32   

7.15 Independence of Provisions

     32   

7.16 Interpretation

     32   

7.17 No Third Parties Benefited

     33   

7.18 Governing Law and Jurisdiction

     33   

7.19 Waiver of Jury Trial

     34   

7.20 Entire Agreement; Release; Survival

     34   

7.21 Patriot Act

     35   

7.22 Joint and Several

     35   

7.23 Creditor-Debtor Relationship

     35   

ARTICLE VIII. TAXES, YIELD PROTECTION AND ILLEGALITY

     36   

8.1    Taxes

     36   

8.2    Increased Costs and Reduction of Return

     39   

8.3    Certificates of Claimants

     40   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE IX. DEFINITIONS

     40   

9.1    Defined Terms

     40   

9.2    Other Interpretive Provisions

     53   

9.3    Accounting Terms and Principles

     54   

9.4    Payments

     54   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULES

 

Schedule A

   Applicants

Schedule B

   GECB Letters of Credit

Schedule C

   Inactive Subsidiaries

Schedule D

   Rollover Letters of Credit

Schedule 3.5

   Litigation

Schedule 3.8

   Ventures, Subsidiaries and Affiliates; Outstanding Stock

Schedule 3.9

   Jurisdiction of Organization; Chief Executive Office

Schedule 3.14

   Closing Date Tax Audits/Examinations

EXHIBITS

 

Exhibit 1.1(a)

   Form of L/C Request

Exhibit 2.1

   Closing Checklist

Exhibit 4.2(b)

   Form of Compliance Certificate

Exhibit 9.1

   Form of Assignment

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LETTER OF CREDIT AGREEMENT

This LETTER OF CREDIT AGREEMENT (including all exhibits and schedules hereto, as
the same may be amended, modified and/or restated from time to time, this
“Agreement”) is entered into as of June 14, 2013, by and among DELIA*S, INC., a
Delaware corporation (the “Parent”), in its capacities as an Applicant and as
the Lead Applicant, each of the other Persons identified on Schedule A as
Applicants (together with the Parent, referred to herein collectively as the
“Applicants” and each, individually, an “Applicant”), and GENERAL ELECTRIC
CAPITAL CORPORATION, a Delaware corporation (“GE Capital”).

W I T N E S S E T H:

WHEREAS, the Applicants have requested, and the L/C Issuers have agreed to make
available to the Applicants, Letters of Credit upon and subject to the terms and
conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:

ARTICLE I.

THE CREDITS

1.1 The Letter of Credit Facility.

(a) Letters of Credit. Subject to the terms and conditions of this Agreement, GE
Capital hereby establishes a letter of credit facility (the “L/C Facility”) in
the Applicants’ favor pursuant to which GE Capital shall cause Letters of Credit
for the account of one or more of the Applicants to be Issued as provided
herein.

(i) Conditions. On the terms and subject to the conditions contained herein, the
Lead Applicant may request that one or more L/C Issuers Issue, in accordance
with such L/C Issuers’ usual and customary business practices and for the
account of the Applicants and in accordance with this Agreement, Letters of
Credit (denominated in Dollars) from time to time on any Business Day during the
period from the Closing Date through the date that is seven (7) days prior to
the Maturity Date; provided, however, that no L/C Issuer shall Issue any Letter
of Credit upon the occurrence of any of the following or, if after giving effect
to such Issuance:

(A)(i) the Letter of Credit Obligations for all Letters of Credit would exceed
the Credit Limit or (ii) the aggregate funds on deposit in the Cash Collateral
Account would be less than 105% of all Letter of Credit Obligations;

(B) the expiration date of such Letter of Credit (i) is not a Business Day,
(ii) is more than one year after the date of Issuance thereof or (iii)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

is later than seven (7) days prior to the Maturity Date; provided, however, that
any Letter of Credit with a term not exceeding one year may provide for its
renewal for additional periods not exceeding one year as long as (x) each of the
Applicants and the applicable L/C Issuer have the option to prevent such renewal
before the expiration of such term or any such period and (y) neither such L/C
Issuer nor any Applicant shall permit any such renewal to extend such expiration
date beyond the date set forth in clause (iii) above; or

(C)(i) any fee due under subsection 1.3(c) in connection with, and on or prior
to, such Issuance has not been paid, (ii) such Letter of Credit is requested to
be Issued in a form that is not acceptable to such L/C Issuer or (iii) such L/C
Issuer shall not have received, each in form and substance reasonably acceptable
to it and duly executed by the Applicants or the Lead Applicant on their behalf,
the documents that such L/C Issuer generally uses in the Ordinary Course of
Business for the Issuance of letters of credit of the type of such Letter of
Credit (collectively, the “L/C Reimbursement Agreement”).

In the event that any term contained in the L/C Reimbursement Agreement shall be
contrary to any term contained in this Agreement, this Agreement shall control
and govern and such contrary provision shall be given no force or effect.
Furthermore, GE Capital as an L/C Issuer may elect only to Issue Letters of
Credit in its own name and may only Issue Letters of Credit to the extent
permitted by Requirements of Law, and such Letters of Credit may not be accepted
by certain beneficiaries such as insurance companies. For each Issuance, the
applicable L/C Issuer may, but shall not be required to, determine that, or take
notice whether, the conditions precedent set forth in Section 2.2 have been
satisfied or waived in connection with the Issuance of any Letter of Credit.

(ii) Notice of Issuance. The Lead Applicant shall give the applicable L/C Issuer
a notice of any requested Issuance of any Letter of Credit, which shall be
effective only if received by such L/C Issuer not later than 2:00 p.m. (New York
time) on the third Business Day prior to the date of such requested Issuance.
Such notice shall be made in a writing or Electronic Transmission substantially
in the form of Exhibit 1.1(a) duly completed or in a writing in any other form
acceptable to such L/C Issuer (an “L/C Request”).

(iii) Reimbursement Obligations of the Applicants. Applicants jointly and
severally agree to pay to the L/C Issuer of any Letter of Credit, or to GE
Capital for the benefit of such L/C Issuer, upon demand the L/C Reimbursement
Obligation owing with respect to such Letter of Credit in the event such L/C
Issuer makes any payment to the beneficiary of such Letter of Credit. Upon the
payment by the applicable L/C Issuer to the beneficiary of any Letter of Credit,
such L/C Issuer shall notify the Lead Applicant that such payment has been made
under such Letter of Credit and that the L/C Reimbursement Obligation owing with
respect to such Letter of Credit is then due and owing; provided, however, that
any failure to give or delay in giving such notice shall not relieve the
Applicants of their L/C Reimbursement Obligation in respect of such Letter of
Credit. The Applicants agree that at any time on or after the date upon

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

which any L/C Reimbursement Obligation arises or any other Obligation becomes
due and owing GE Capital shall have the right, without prior notice to or demand
upon any of the Applicants, to withdraw funds or Cash Equivalents from the Cash
Collateral Account in the amount of such L/C Reimbursement Obligation or other
Obligation and apply such funds or Cash Equivalents to pay such L/C
Reimbursement Obligation or other Obligation.

(iv) Obligations Absolute. The obligations of the Applicants pursuant to clause
(iii) above shall be absolute, unconditional and irrevocable and performed
strictly in accordance with the terms of this Agreement irrespective of
(A) (i) the invalidity or unenforceability of any term or provision in any
Letter of Credit, any document transferring or purporting to transfer a Letter
of Credit, any Credit Document (including the sufficiency of any such
instrument), or any modification to any provision of any of the foregoing,
(ii) any document presented under a Letter of Credit being forged, fraudulent,
invalid, insufficient or inaccurate in any respect or failing to comply with the
terms of such Letter of Credit or (iii) any loss or delay, including in the
transmission of any document, (B) the existence of any setoff, claim, abatement,
recoupment, defense or other right that any Person (including any Applicant) may
have against the beneficiary of any Letter of Credit or any other Person,
whether in connection with any Credit Document or any other Contractual
Obligation or transaction, or the existence of any other withholding, abatement
or reduction, (C) in the case of the obligations of the L/C Issuer, (i) the
failure of any condition precedent set forth in Section 2.2 to be satisfied or
(ii) any adverse change in the condition (financial or otherwise) of any
Applicant and (D) any other act or omission to act or delay of any kind of the
L/C Issuer or any other Person or any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this clause (iv), constitute a legal or equitable discharge of any
obligation of the Applicants or the L/C Issuer hereunder. No provision hereof
shall be deemed to waive or limit the Applicants’ right to seek repayment of any
payment of any L/C Reimbursement Obligations from the L/C Issuer under the terms
of the applicable L/C Reimbursement Agreement or applicable law.

(v) Rollover Letters of Credit. Each of the Rollover Letters of Credit shall be
deemed to have been Issued under this Agreement and shall be considered a Letter
of Credit for all purposes under this Agreement and the other Credit Documents
in accordance with the terms of the Transfer of Liability for Letters of Credit.

1.2 Transaction Accounts.

(a) GE Capital shall record on its books and records the face amount of each
Letter of Credit Issued hereunder, any unpaid L/C Reimbursement Obligation, all
interest accrued and unpaid thereon and any fees, costs, expenses or other
Obligations that have accrued and/or become payable pursuant to this Agreement.
GE Capital shall deliver to the Lead Applicant on a monthly basis a statement
setting forth such record for

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the immediately preceding calendar month. Such record shall, absent manifest
error, be conclusive evidence of the amount of the L/C Reimbursement Obligations
and other Obligations of the Applicants. Any failure to so record or any error
in doing so, or any failure to deliver such statement shall not, however, limit
or otherwise affect the L/C Reimbursement Obligations or the other Obligations
of the Applicants or provide the basis for any claim against GE Capital.

(b) GE Capital, acting as a non-fiduciary agent of the Applicants solely for tax
purposes and solely with respect to the actions described in this subsection
1.2(b), shall establish and maintain at its address referred to in Section 7.2
(or at such other address as GE Capital may notify the Lead Applicant) (A) a
record of ownership (the “Register”) in which GE Capital agrees to register by
book entry the interests (including any rights to receive payment hereunder) of
GE Capital and each L/C Issuer in the L/C Reimbursement Obligations and the
Letter of Credit Obligations, each of their obligations under this Agreement to
participate in each Letter of Credit, the Letter of Credit Obligations and the
L/C Reimbursement Obligations, and any assignment of any such interest,
obligation or right and (B) accounts in the Register in accordance with its
usual practice in which it shall record (1) the name and address of each L/C
Issuer (and each change thereto pursuant to Section 7.9), (2) the amount of the
L/C Reimbursement Obligations due and payable or paid in respect of Letters of
Credit and (3) any other payment received by GE Capital from an Applicant and
its application to the Obligations.

(c) Notwithstanding anything to the contrary contained in this Agreement, the
L/C Reimbursement Obligations are registered obligations, the right, title and
interest of each L/C Issuer and its assignees in and to such L/C Reimbursement
Obligations shall be transferable only upon notation of such transfer in the
Register and no assignment thereof shall be effective until recorded therein and
otherwise shall be in accordance with the terms of this Agreement. This
Section 1.2 and Section 7.9 shall be construed so that the L/C Reimbursement
Obligations are at all times maintained in “registered form” within the meaning
of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code.

(d) The Applicants, GE Capital, and the L/C Issuers shall treat each Person
whose name is recorded in the Register as an L/C Issuer for all purposes of this
Agreement. Information contained in the Register with respect to any L/C Issuer
shall be available for access by the Applicants, the Lead Applicant, GE Capital
and such L/C Issuer during normal business hours and from time to time upon at
least one Business Day’s prior notice. No L/C Issuer shall, in such capacity,
have access to or be otherwise permitted to review any information in the
Register other than information with respect to such L/C Issuer unless otherwise
agreed by GE Capital.

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

1.3 Fees and Interest.

(a) Fees. The Applicants shall pay to GE Capital, for its own account, fees in
the amounts and at the times set forth in the Fee Letter.

(b) Unused L/C Facility Fee. The Applicants shall pay to GE Capital a fee (the
“Unused L/C Facility Fee”) for the account of GE Capital in an amount equal to:

(i) The average daily amount of the Credit Limit during the preceding calendar
month, less

(ii) the average daily aggregate outstanding amount of the Letter of Credit
Obligations incurred by GE Capital during the preceding calendar month;
provided, in no event shall the amount computed pursuant to clauses (i) and
(ii) be less than zero,

(iii) multiplied by three-eighths of one percent (0.375%) per annum.

Such fee shall be payable monthly in arrears on the first day of the calendar
month following the date hereof and the first day of each calendar month
thereafter as well as on the Maturity Date. The Unused L/C Facility Fee provided
in this subsection 1.3(b) shall accrue at all times from and after the execution
and delivery of this Agreement.

(c) Letter of Credit Fee. The Applicants agree to pay to GE Capital, as
compensation to GE Capital for Letter of Credit Obligations incurred by GE
Capital hereunder, (i) without duplication of costs and expenses otherwise
payable to GE Capital hereunder or fees otherwise paid by the Applicants, all
reasonable costs and expenses, excluding all Taxes and Excluded Taxes, incurred
by GE Capital on account of such Letter of Credit Obligations, and (ii) for each
calendar month during which any Letter of Credit Obligation shall remain
outstanding, a fee (the “Letter of Credit Fee”) in an amount equal to the
product of the average daily undrawn face amount of all Letters of Credit
Issued, guaranteed or supported by risk participation agreements multiplied by a
per annum rate equal to one and three-quarters of one percent (1.75%); provided,
however, at GE Capital’s option, while an Event of Default exists (or
automatically while an Event of Default under subsection 7.1(a), 7.1(f) or
7.1(g) exists), such rate shall be increased by two percent (2.00%) per annum.
Such fee shall be paid to GE Capital in arrears on the first day of each
calendar month and on the date on which all L/C Reimbursement Obligations have
been discharged. In addition, the Applicants shall pay to GE Capital or any
other L/C Issuer, as appropriate, on demand, GE Capital’s or such other L/C
Issuer’s customary fees at then prevailing rates, without duplication of fees
otherwise payable hereunder (including all per annum fees), charges and expenses
of GE Capital or such other L/C Issuer in respect of the application for, and
the Issuance, negotiation, acceptance, amendment, transfer and payment of, each
Letter of Credit or otherwise payable pursuant to the application and related
documentation under which such Letter of Credit is Issued.

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) Interest. Notwithstanding anything to the contrary contained herein, in the
event that any L/C Reimbursement Obligations or other Obligations are not paid
when due, such L/C Reimbursement Obligations or other Obligations shall bear
interest computed from the applicable due date until payment in full at a per
annum interest rate equal to the Base Rate plus one and three-quarters of one
percent (1.75%) per annum and such interest shall be payable by the Applicants
to GE Capital upon demand.

(e) Maximum Lawful Rate. Anything herein to the contrary notwithstanding, the
obligations of the Applicants hereunder shall be subject to the limitation that
payments of interest shall not be required, for any period for which interest is
computed hereunder, to the extent (but only to the extent) that contracting for
or receiving such payment by GE Capital would be contrary to the provisions of
any law applicable to GE Capital limiting the highest rate of interest which may
be lawfully contracted for, charged or received by GE Capital, and in such event
the Applicants shall pay GE Capital interest at the highest rate permitted by
applicable law (“Maximum Lawful Rate”); provided, however, that if at any time
thereafter the rate of interest payable hereunder is less than the Maximum
Lawful Rate, the Applicants shall continue to pay interest hereunder at the
Maximum Lawful Rate until such time as the total interest received by GE Capital
is equal to the total interest that would have been received had the interest
payable hereunder been (but for the operation of this paragraph) the interest
rate payable since the Closing Date as otherwise provided in this Agreement.

1.4 Payments by the Applicants.

(a) All payments to be made by the Applicants on account of any L/C
Reimbursement Obligations or any interest, fees and other amounts required to be
paid hereunder shall be made without set-off, recoupment, counterclaim or
deduction of any kind, shall, except as otherwise expressly provided herein, be
made to GE Capital (for the ratable account of the Persons entitled thereto) at
the address for payment specified in the signature page hereof in relation to GE
Capital (or such other address as GE Capital may from time to time specify in
accordance with Section 7.2), including payments utilizing the ACH system, and
shall be made in Dollars and by wire transfer or ACH transfer in immediately
available funds (which shall be the exclusive means of payment hereunder), no
later than 1:00 p.m. (New York time) on the date due. Any payment which is
received by GE Capital later than 1:00 p.m. (New York time) may in GE Capital’s
discretion be deemed to have been received on the immediately succeeding
Business Day and any applicable interest or fee shall continue to accrue. Each
Applicant hereby irrevocably waives the right to direct the application during
the continuance of an Event of Default of any and all payments in respect of any
Obligation and any proceeds of the Cash Collateral Account during such pendency.

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) If any payment hereunder shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
interest or fees, as the case may be.

(c) During the continuance of an Event of Default, GE Capital may apply any and
all payments received by it in respect of any Obligation in accordance with
clauses first through sixth below. Notwithstanding any provision herein to the
contrary, all payments made by the Applicants to GE Capital after any or all of
the Obligations have been accelerated (so long as such acceleration has not been
rescinded), including proceeds of the Cash Collateral Account, shall be applied
as follows:

first, to payment of costs and expenses, including Attorney Costs, of GE Capital
payable or reimbursable by the Applicants under the Credit Documents;

second, to payment of Attorney Costs of the L/C Issuers payable or reimbursable
by the Applicants under this Agreement;

third, to payment of all accrued unpaid interest on the Obligations and fees
owed to GE Capital and the L/C Issuers;

fourth, to payment of principal of the Obligations, including L/C Reimbursement
Obligations then due and payable, and cash collateralization of unmatured L/C
Reimbursement Obligations to the extent not then due and payable;

fifth, to payment of any other amounts owing constituting Obligations; and

sixth, unless otherwise required by law, be paid to the Applicants in account
number XXXXX2090 maintained by the Lead Applicant with JPMorgan Chase, N.A.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided above until exhausted prior to the application to the
next succeeding category and (ii) each of the L/C Issuers or other Persons
entitled to payment shall receive an amount equal to its pro rata share of
amounts available to be applied pursuant to clauses third, fourth and fifth
above.

1.5 Lead Applicant. Each Applicant hereby designates and appoints the Parent as
its representative and agent on its behalf (the “Lead Applicant”) for the
purposes of L/C Requests, delivering certificates, giving and receiving all
other notices and consents hereunder or under any of the other Credit Documents
and taking all other actions (including in respect of compliance with covenants)
on behalf of any Applicant or the Applicants under the Credit Documents. The
Lead Applicant hereby accepts such appointment. GE Capital

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

and each other L/C Issuer may regard any notice or other communication pursuant
to any Credit Document from the Lead Applicant as a notice or communication from
all the Applicants. Each warranty, covenant, agreement and undertaking made on
behalf of an Applicant by the Lead Applicant shall be deemed for all purposes to
have been made by such Applicant and shall be binding upon and enforceable
against such Applicant to the same extent as if the same had been made directly
by such Applicant.

ARTICLE II.

CONDITIONS PRECEDENT

2.1 Conditions of Initial Issuance. The obligation of GE Capital to cause any
L/C Issuer to Issue the initial Letters of Credit hereunder (including the
deemed Issuance of the Rollover Letters of Credit) is subject to satisfaction of
the following conditions in a manner satisfactory to GE Capital:

(a) Credit Documents. GE Capital shall have received on or before the Closing
Date all of the agreements, documents, instruments and other items set forth on
the closing checklist attached hereto as Exhibit 2.1, each in form and substance
reasonably satisfactory to GE Capital;

(b) Repayment of Prior Lender Obligations; Satisfaction of Outstanding L/Cs.
(i) GE Capital shall have received a fully executed pay-off letter reasonably
satisfactory to GE Capital confirming that all Prior Indebtedness owing by any
Applicant to the Prior Lender will be repaid in full on the Closing Date and
that the Rollover Letters of Credit shall not be cancelled on the Closing Date
but shall remain in full force and effect and shall be deemed to have been
Issued under this Agreement in accordance with the terms of the Transfer of
Liability for Letters of Credit; (ii) GECB Letters of Credit shall have been
cash collateralized in accordance with the terms of such pay-off letter; and
(iii) all commitments of the Prior Lender to extend credit under the Prior
Credit Agreement shall have been terminated in accordance with the terms of such
pay-off letter;

(c) Cash Collateral Account. The Applicants shall have deposited immediately
available funds in the amount of $10,321,150.27 into the Cash Collateral
Account;

(d) Approvals. GE Capital shall have received reasonably satisfactory evidence
that the Applicants have obtained all consents and approvals of all Persons
including all requisite Governmental Authorities, required to the execution,
delivery and performance of this Agreement and the other Credit Documents;

(e) Due Diligence. GE Capital shall have completed its business and legal due
diligence with respect to each Applicant (including satisfactory review of all
material contracts and all pending or threatened litigation or proceedings in
any court or before any arbitrator or Governmental Authority and background
checks on the Applicants and each of their respective management, Subsidiaries
and Affiliates) and the results thereof shall be acceptable to GE Capital in its
reasonable discretion; and

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(f) Payment of Fees. The Applicants shall have paid the fees required to be paid
on the Closing Date in the respective amounts specified in Section 1.3
(including the fees specified in the Fee Letter), and shall have reimbursed GE
Capital for all fees, costs and expenses of closing presented as of the Closing
Date to the extent required by this Agreement.

2.2 Conditions to the Issuance of each Letter of Credit. Except as otherwise
expressly provided herein, GE Capital shall not be obligated to Issue or cause
the Issuance of any Letter of Credit if as of the date of such Issue or Issuance
and after giving effect thereto:

(a) any representation or warranty by any Applicant contained herein or in any
other Credit Document is untrue or incorrect in any material respect (without
duplication of any materiality qualifier contained therein) as of such date,
except to the extent that such representation or warranty expressly relates to
an earlier date (in which event such representations and warranties were untrue
or incorrect in any material respect (without duplication of any materiality
qualifier contained therein) as of such earlier date), and GE Capital has
determined not to Issue or cause the Issuance of such Letter of Credit as a
result of the fact that such warranty or representation is untrue or incorrect
as of such date;

(b) any Default or Event of Default has occurred and is continuing or would
reasonably be expected to result after giving effect to the Issuance of such
Letter of Credit, and GE Capital shall have determined not to Issue or cause the
Issuance of such Letter of Credit as a result of that Default or Event of
Default; or

(c) the Applicants have not deposited immediately available funds into the Cash
Collateral Account in an amount equal to 105% of the face amount of such Letter
of Credit.

The request by Lead Applicant and acceptance by the Applicants of the Issuance
of any Letter of Credit shall be deemed to constitute, as of the date thereof,
(i) a representation and warranty by the Applicants that the conditions in this
Section 2.2 have been satisfied and (ii) a reaffirmation by each Applicant of
the granting and continuance of GE Capital’s Lien in the Cash Collateral.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

The Applicants, jointly and severally, represent and warrant to GE Capital and
each L/C Issuer that the following are, as of the Closing Date, and after giving
effect to the Issuance (or deemed Issuance) of each Letter of Credit will be,
true, correct and complete:

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3.1 Corporate Existence and Power. Each Applicant and each of their respective
Subsidiaries:

(a) is a corporation or limited liability company, as applicable, duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, organization or formation, as applicable;

(b) has the power and authority and all governmental licenses, authorizations,
permits, registrations, certificates, consents and approvals required to own its
assets, carry on its business and execute, deliver, and perform its obligations
under the Credit Documents;

(c) is duly qualified as a foreign corporation, limited liability company or
limited partnership, as applicable, and licensed and in good standing, under the
laws of each jurisdiction where its ownership, lease or operation of Property or
the conduct of its business requires such qualification or license; and

(d) is in compliance with all Requirements of Law;

except, in each case referred to in clause (c) or clause (d), to the extent that
the failure to do so would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

3.2 Corporate Authorization; No Contravention. The execution, delivery and
performance by each of the Applicants of this Agreement, and by each Applicant
of any other Credit Document to which such Person is party, are within such
Applicant’s corporate and similar powers and, at the time of execution thereof,
have been duly authorized by all necessary action, and do not and will not:

(a) contravene the terms of any of that Person’s Organization Documents;

(b) conflict with or result in any material breach or contravention of any
document evidencing any material Contractual Obligation to which such Person is
a party or any order, injunction, writ or decree of any Governmental Authority
to which such Person or its Property is subject; or

(c) violate any Requirement of Law in any material respect.

3.3 Governmental Authorization. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Applicant of this Agreement or any other Credit
Document except for those obtained or made on or prior to the Closing Date.

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3.4 Binding Effect. This Agreement and each other Credit Document to which any
Applicant is a party constitute the legal, valid and binding obligations of each
such Person which is a party thereto, enforceable against such Person in
accordance with their respective terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, or similar laws affecting the enforcement
of creditors’ rights generally or by equitable principles relating to
enforceability.

3.5 Litigation Except as specifically disclosed in Schedule 3.5, there are no
actions, suits, proceedings, claims or disputes pending, or to the knowledge of
each Applicant, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, against any Applicant, any Subsidiary of any
Applicant or any of their respective Properties which:

(a) purport to affect or pertain to this Agreement, any other Credit Document,
or any of the transactions contemplated hereby or thereby; or

(b) would reasonably be expected to result in equitable relief or monetary
judgment(s), individually or in the aggregate, in excess of $500,000.

No injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement, any other
Credit Document, or directing that the transactions provided for herein or
therein not be consummated as herein or therein provided. As of the Closing
Date, no Applicant or any Subsidiary of any Applicant is the subject of an audit
or, to each Applicant’s knowledge, any review or investigation by any
Governmental Authority (excluding the IRS and other taxing authorities)
concerning the violation or possible violation of any Requirement of Law.

3.6 No Default. No Default or Event of Default exists or would result from the
Issuance (or deemed Issuance) of any Letter of Credit or incurring of any
Obligations by any Applicant or the grant or perfection of GE Capital’s Liens on
the Cash Collateral. No Applicant and no Subsidiary of any Applicant is in
default under or with respect to any Contractual Obligation in any respect
which, individually or together with all such defaults, would reasonably be
expected to have a Material Adverse Effect.

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3.7 Solvency.

Both before and after giving effect to (a) the Letters of Credit Issued (or
deemed Issued) on or prior to the date this representation and warranty is made
or remade and (b) the payment and accrual of all fees and other transaction
costs in connection with the foregoing, all the Applicants taken as a whole and
each Applicant individually are Solvent.

3.8 Ventures, Subsidiaries and Affiliates; Outstanding Stock. Except as set
forth in Schedule 3.8, as of the Closing Date, no Applicant and no Subsidiary of
any Applicant has any Subsidiaries, is engaged in any joint venture or
partnership with any other Person, or is an Affiliate of any other Person. All
of the issued and outstanding Stock of each Applicant (other than Parent) and
each Subsidiary of each Applicant is owned, as of the Closing Date, by each of
the Persons and in the amounts set forth in Schedule 3.8. Except as set forth in
Schedule 3.8, as of the Closing Date, there are no pre-emptive or other
outstanding rights to purchase, options, warrants or similar rights or
agreements pursuant to which any Applicant may be required to issue, sell,
repurchase or redeem any of its Stock or Stock Equivalents or any Stock or Stock
Equivalents of its Subsidiaries. Set forth in Schedule 3.8 is, as of the Closing
Date, a true and complete organizational chart of Parent and its Subsidiaries.

3.9 Jurisdiction of Organization; Chief Executive Office. Schedule 3.9 lists
each Applicant’s jurisdiction of organization, legal name and organizational
identification number, if any, and the location of such Applicant’s chief
executive office or sole place of business, in each case as of the Closing Date,
and such Schedule 3.9 also lists all jurisdictions of organization and legal
names of such Applicant for the five years preceding the Closing Date, which
schedule shall be updated by the Applicants upon notice to GE Capital promptly
following any change in any of the information set forth therein.

3.10 Foreign Assets Control Regulations and Anti-Money Laundering. Each
Applicant and each Subsidiary of each Applicant is and will remain in compliance
in all material respects with all U.S. economic sanctions laws, Executive Orders
and implementing regulations as promulgated by the U.S. Treasury Department’s
Office of Foreign Assets Control (“OFAC”), and all applicable anti-money
laundering and counter-terrorism financing provisions of the Bank Secrecy Act
and all regulations issued pursuant to it. No Applicant and no Subsidiary or
Affiliate of an Applicant (i) is a Person designated by the U.S. government on
the list of the Specially Designated Nationals and Blocked Persons (the “SDN
List”) with which a U.S. Person cannot deal with or otherwise engage in business
transactions, (ii) is a Person who is otherwise the target of U.S. economic
sanctions laws such that a U.S. Person cannot deal or otherwise engage in
business transactions with such Person or (iii) is controlled by (including
without limitation by virtue of such person being a director or owning voting
shares or interests), or acts, directly or indirectly, for or on behalf of, any
person or entity on the SDN List or a foreign government that is the target of
U.S. economic sanctions prohibitions such that the entry into, or performance
under, this Agreement or any other Credit Document would be prohibited under
U.S. law.

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3.11 Patriot Act. The Applicants, each of their Subsidiaries and each of their
Affiliates are in compliance with (a) the Trading with the Enemy Act, and each
of the foreign assets control regulations of the United States Treasury
Department (31 C.F.R., Subtitle B Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, (b) the Patriot Act and
(c) other federal or state laws relating to “know your customer” and anti-money
laundering rules and regulations. No part of the proceeds of any Letter of
Credit will be used directly or indirectly for any payments to any government
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.

3.12 ERISA Compliance. Each Benefit Plan, and each trust thereunder, intended to
qualify for tax exempt status under Section 401 or 501 of the Code or other
Requirements of Law so qualifies (excluding, solely for this purpose, plan
document or operational failures that (i) are eligible for correction under
EPCRS, (ii) are promptly corrected under EPCRS and (iii) do not or are not
reasonably expected to result in Liabilities in excess of $500,000) and has
received a favorable opinion letter or determination letter from the IRS to the
effect that the form of such Benefit Plan is qualified under Section 401(a) of
the Code and the trust related thereto has been determined by the IRS to be
exempt from federal income tax under Section 501(a) of the Code, or an
application for such letter was filed by the end of such Benefit Plan’s
applicable remedial amendment cycle under Revenue Procedure 2005-66 (or such
successor promulgation), is currently being processed by the IRS or the deadline
for filing such an application has not expired. Except for those that would not
reasonably be expected to result in Liabilities in excess of $500,000 in the
aggregate, (x) each Benefit Plan is in compliance with applicable provisions of
ERISA, the Code and other Requirements of Law, (y) there are no existing or
pending (or to the knowledge of any Applicant, threatened) claims (other than
routine claims for benefits in the normal course), sanctions, actions, lawsuits
or other proceedings or investigation involving any Benefit Plan to which any
Applicant incurs or otherwise has or could have an obligation or any Liability
and (z) no ERISA Event is reasonably expected to occur or has occurred in
connection with which obligations and liabilities (contingent or otherwise)
remain outstanding.

3.13 Margin Regulations. No Applicant and no Subsidiary of any Applicant is
engaged in the business of purchasing or selling Margin Stock or extending
credit for the purpose of purchasing or carrying Margin Stock.

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3.14 Taxes. All federal, state, local and foreign income and franchise and other
material tax returns, reports and statements (collectively, the “Tax Returns”)
required to be filed by any Tax Affiliate have been filed with the appropriate
Governmental Authorities, all such Tax Returns are true and correct in all
material respects, and all taxes, assessments and other governmental charges and
impositions reflected therein or otherwise due and payable have been paid prior
to the date on which any Liability may be added thereto for non-payment thereof
except for those contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves are maintained on the books of the
appropriate Tax Affiliate in accordance with GAAP. As of the Closing Date,
except as set forth on Schedule 3.14, no Tax Return is under audit or
examination by any Governmental Authority, and no notice of any audit or
examination or any assertion of any claim for Taxes has been given or made by
any Governmental Authority. Proper and accurate amounts have been withheld by
each Tax Affiliate from their respective employees for all periods in full and
complete compliance with the tax, social security and unemployment withholding
provisions of applicable Requirements of Law and such withholdings have been
timely paid to the respective Governmental Authorities. No Tax Affiliate has
participated in a “reportable transaction” within the meaning of Treasury
Regulation Section 1.6011-4(b) or has been a member of an affiliated, combined
or unitary group other than the group of which a Tax Affiliate is the common
parent.

3.15 Regulated Entities. None of any Applicant, any Person controlling any
Applicant, or any Subsidiary of any Applicant, is (a) an “investment company”
within the meaning of the Investment Company Act of 1940 or (b) subject to
regulation under the Federal Power Act, the Interstate Commerce Act, any state
public utilities code, or any other Federal or state statute, rule or regulation
limiting its ability to incur Indebtedness, grant Liens on its assets or perform
its Obligations under the Credit Documents.

3.16 Brokers’ Fees; Transaction Fees. Except for fees payable to GE Capital and
the L/C Issuers, none of the Applicants or any of their respective Subsidiaries
has any obligation to any Person in respect of any finder’s, broker’s or
investment banker’s fee in connection with the transactions contemplated hereby.

ARTICLE IV.

AFFIRMATIVE COVENANTS

Each Applicant covenants and agrees that, so long as GE Capital shall have an
obligation hereunder to Issue or cause the Issuance of any Letters of Credit or
any L/C Reimbursement Obligation or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:

4.1 Financial Statements. Each Applicant shall maintain, and shall cause each of
its Subsidiaries to maintain, a system of accounting established and
administered in accordance with sound business practices to permit the
preparation of financial statements in conformity with GAAP (provided that
monthly financial statements shall not be required to have footnote disclosures
and are subject to normal year-end adjustments). The Applicants shall deliver to
GE Capital by Electronic Transmission and in detail reasonably satisfactory to
GE Capital:

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(a) as soon as available, but not later than ninety (90) days after the end of
each Fiscal Year, a copy of the audited consolidated balance sheets of Parent
and its Subsidiaries as at the end of such year and the related
(i) consolidating statements of income or operations and (ii) consolidated
statements of shareholders’ equity and cash flows for such Fiscal Year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
and accompanied by the report of any “Big Four” or other nationally-recognized
independent public accounting firm reasonably acceptable to GE Capital (provided
that GE Capital acknowledges that BDO USA, LLP is acceptable to GE Capital as of
the Closing Date) which report shall (y) contain an unqualified opinion, stating
that such consolidated financial statements present fairly in all material
respects the financial position for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years and (z) not include any
explanatory paragraph expressing substantial doubt as to going concern status;

(b) as soon as available, but not later than forty-five (45) days after the end
of each Fiscal Quarter of each Fiscal Year, a copy of the unaudited consolidated
balance sheets of Parent and its Subsidiaries, and the related (i) consolidating
statements of income and (ii) consolidated statements of shareholders’ equity
and cash flows as of the end of such Fiscal Quarter and for the portion of the
Fiscal Year then ended, all certified on behalf of the Applicants by an
appropriate Responsible Officer of the Lead Applicant as being complete and
correct and fairly presenting, in all material respects, in accordance with
GAAP, the financial position and the results of operations of Parent and its
Subsidiaries, subject to normal year-end adjustments and absence of footnote
disclosures; and

(c) as soon as available, but not later than thirty (30) days after the end of
each of the first two fiscal months of each Fiscal Quarter, a copy of the
unaudited consolidated balance sheets of Parent and its Subsidiaries, and the
related (i) consolidating statements of income and (ii) consolidated statements
of shareholders’ equity and cash flows as of the end of such fiscal month and
for the portion of the Fiscal Year then ended, all certified on behalf of the
Applicants by an appropriate Responsible Officer of the Lead Applicant as being
complete and correct and fairly presenting, in all material respects, in
accordance with GAAP, the financial position and the results of operations of
Parent and its Subsidiaries, subject to normal year-end adjustments and absence
of footnote disclosures.

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

4.2 Certificates; Other Information.

The Applicants shall furnish to GE Capital by Electronic Transmission, or shall
permit and enable GE Capital to:

(a) together with each delivery of financial statements pursuant to
(i) subsections 4.1(a) and 4.1(b), a management discussion and analysis report,
in reasonable detail, signed by the chief financial officer of the Lead
Applicant, describing the operations and financial condition of the Applicants
and their Subsidiaries for the Fiscal Quarter and the portion of the Fiscal Year
then ended (or for the Fiscal Year then ended in the case of annual financial
statements), and (ii) subsections 4.1(a), 4.1(b) and 4.1(c), a report setting
forth in comparative form the corresponding figures for the corresponding
periods of the previous Fiscal Year and the corresponding figures from the most
recent projections for the current Fiscal Year delivered pursuant to subsection
4.2(d) and discussing the reasons for any significant variations;

(b) concurrently with the delivery of the financial statements referred to in
subsections 4.1(a), 4.1(b) and 4.1(c), a fully and properly completed Compliance
Certificate in the form of Exhibit 4.2(b), certified on behalf of the Applicants
by a Responsible Officer of the Lead Applicant;

(c) promptly after the same are sent, copies of all financial statements and
reports which any Applicant sends to its shareholders or other equity holders,
as applicable, generally and promptly after the same are filed, copies of all
financial statements and regular, periodic or special reports which such Person
may make to, or file with, the Securities and Exchange Commission or any
successor or similar Governmental Authority;

(d) as soon as available and in any event no later than thirty (30) days after
the last day of each Fiscal Year of the Applicants, projections of the
Applicants (and their Subsidiaries’) consolidated and consolidating financial
performance for the forthcoming three (3) Fiscal Years on a year by year basis,
and for the forthcoming Fiscal Year on a month by month basis;

(e) promptly upon receipt thereof, copies of any reports submitted by the
certified public accountants in connection with each annual, interim or special
audit or review of any type of the financial statements or internal control
systems of any Applicant made by such accountants, including any comment letters
submitted by such accountants to management of any Applicant in connection with
their services; and

(f) promptly, such additional business, financial, corporate affairs and other
information as GE Capital may from time to time reasonably request.

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

4.3 Notices. The Applicants shall notify promptly GE Capital of the occurrence
or existence of each of the following (and in no event later than five
(5) Business Days after a Responsible Officer becoming aware thereof):

(a) any Default or Event of Default, or any event or circumstance that
foreseeably will become a Default or Event of Default;

(b) any breach or non-performance of, or any default under, any Contractual
Obligation of any Applicant or any Subsidiary of any Applicant, or any violation
of, or non-compliance with, any Requirement of Law, which would reasonably be
expected to result, either individually or in the aggregate, in a Material
Adverse Effect, including a description of such breach, non-performance,
default, violation or non-compliance and the steps, if any, such Person has
taken, is taking or proposes to take in respect thereof;

(c) any dispute, litigation, investigation, proceeding or suspension which may
exist at any time between any Applicant or any Subsidiary of any Applicant and
any Governmental Authority which would reasonably be expected to result, either
individually or in the aggregate, in Liabilities in excess of $500,000;

(d) the commencement of, or any material development in, any litigation or
proceeding affecting any Applicant or any Subsidiary of any Applicant (i) in
which the amount of damages claimed is $500,000 (or its equivalent in another
currency or currencies) or more, (ii) in which injunctive or similar relief is
sought and which, if adversely determined, would reasonably be expected to have
a Material Adverse Effect, or (iii) in which the relief sought is an injunction
or other stay of the performance of this Agreement or any other Credit Document;

(e) any Material Adverse Effect subsequent to the date of the most recent
audited financial statements delivered to GE Capital pursuant to this Agreement;

(f) (i) on or prior to any filing by any ERISA Affiliate of any notice of any
reportable event under Section 4043 of ERISA or intent to terminate any Title IV
Plan, a copy of such notice (ii) promptly, and in any event within ten
(10) days, after any officer of any ERISA Affiliate knows or has reason to know
that a request for a minimum funding waiver under Section 412 of the Code has
been filed with respect to any Title IV Plan or Multiemployer Plan, a notice
describing such waiver request and any action that any ERISA Affiliate proposes
to take with respect thereto, together with a copy of any notice filed with the
PBGC or the IRS pertaining thereto, and (iii) promptly, and in any event within
ten (10) days after any officer of any ERISA Affiliate knows or has reason to
know that an ERISA Event will or has occurred, a notice describing such ERISA
Event, and any action that any ERISA Affiliate proposes to take with respect
thereto, together with a copy of any notices received from or filed with the
PBGC, IRS, Multiemployer Plan or other Benefit Plan pertaining thereto;

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(g) any material change in accounting policies or financial reporting practices
by any Applicant or any Subsidiary of any Applicant; and

(h) (i) the creation, or filing with the IRS or the State of New York, of any
Contractual Obligation or other document extending, or having the effect of
extending, the period for assessment or collection of any income or franchise or
other material taxes with respect to any Tax Affiliate, (ii) the creation, or
filing with any other Governmental Authority of any Contractual Obligation or
other document extending, or having the effect of extending, the period for
assessment or collection of any material income, franchise or other taxes with
respect to any Tax Affiliate and (iii) the creation of any Contractual
Obligation of any Tax Affiliate, or the receipt of any request directed to any
Tax Affiliate, to make any material adjustment under Section 481(a) of the Code,
by reason of a change in accounting method or otherwise.

Each notice pursuant to this Section 4.3 shall be in electronic form accompanied
by a statement by a Responsible Officer of the Lead Applicant, on behalf of the
Applicants, setting forth details of the occurrence referred to therein, and
stating what action the Applicants or other Person proposes to take with respect
thereto and at what time. Each notice under subsection 4.3(a) shall describe
with particularity any and all clauses or provisions of this Agreement or other
Credit Document that have been breached or violated.

4.4 Preservation of Corporate Existence, Etc.

Each Applicant shall, and shall cause each of its Subsidiaries to:

(a) preserve and maintain in full force and effect its organizational existence
and good standing under the laws of its jurisdiction of incorporation,
organization or formation, as applicable, except in connection with transactions
permitted by Section 5.1;

(b) preserve and maintain in full force and effect all rights, privileges,
qualifications, permits, licenses and franchises necessary in the normal conduct
of its business except in connection with transactions permitted by Section 5.1
and except as would not reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect; and

(c) use its commercially reasonable efforts, in the Ordinary Course of Business,
to preserve its business organization and preserve the goodwill and business of
the customers, suppliers and others having material business relations with it.

4.5 Payment of Obligations. Each Applicant shall, and shall cause each of its
Subsidiaries to, pay, discharge and perform as the same shall become due and
payable or required to be performed, all their respective obligations and
liabilities, except where the failure to perform would not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

4.6 Compliance with Laws. Each Applicant shall, and shall cause each of its
Subsidiaries to, comply with all Requirements of Law of any Governmental
Authority having jurisdiction over it or its business, except where the failure
to comply would not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.

4.7 Use of the L/C Facility. The L/C Facility shall be used by the Applicants
only in connection with the acquisition of inventory from suppliers, to provide
standby letters of credit to various factors, landlords, insurance providers and
other parties in the Ordinary Course of Business and for other general corporate
purposes not in contravention of any Requirement of Law and not in contravention
of this Agreement. The L/C Facility shall not be used to finance the purchase or
carry of any Margin Stock.

4.8 The Cash Collateral Account.

(a) The Applicants shall cause the Cash Collateral Account to at all times
contain funds in an amount equal to not less than 105% of the Letter of Credit
Obligations for all Letters of Credit then outstanding.

(b) The Cash Collateral Account shall be pledged by the Applicants to, and
subject to the control of, GE Capital, for the benefit of itself and the other
L/C Issuers, in a manner satisfactory to GE Capital. Each Applicant hereby
grants to GE Capital, for the benefit of the L/C Issuers, a present and
continuing security interest in the Cash Collateral Account, all funds and Cash
Equivalents held in the Cash Collateral Account from time to time, and all
proceeds of the foregoing (collectively, the “Cash Collateral”) as security for
the payment of all L/C Reimbursement Obligations and the payment and performance
of all other Obligations, whether or not then due.

(c) No Applicant nor any Person claiming on behalf of or through any Applicant
shall have any right to withdraw any of the funds or Cash Equivalents held in
the Cash Collateral Account, except that upon the termination of all Letter of
Credit Obligations and the payment of all amounts payable by the Applicants to
GE Capital, any funds or Cash Equivalents remaining in the Cash Collateral
Account shall be applied to other Obligations then due and owing and upon
payment in full of such Obligations, any remaining amount shall, unless
otherwise required by law, be paid to the Applicants in account number XXXXX2090
maintained by the Lead Applicant with JPMorgan Chase, N.A. Interest earned on
deposits in the Cash Collateral Account shall be for the account of GE Capital.

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) The Applicants shall not grant or create, or suffer to exist, any Lien on
any of the Cash Collateral or any of the Applicants’ rights, titles or interests
in, to or under any of the Cash Collateral except for the security interest
therein granted to GE Capital under this Agreement.

(e) If at any time the Cash Collateral Account contains funds in an amount in
excess of 105% of the Letter of Credit Obligations for all Letters of Credit
then outstanding, GE Capital shall apply such excess funds to any Obligations
then due and owing and upon payment in full of such Obligations, any remaining
amount shall, unless otherwise required by law, be paid to the Applicants in
account number XXXXX2090 maintained by the Lead Applicant with JPMorgan Chase,
N.A.

4.9 Further Assurances. Each Applicant shall ensure that all written
information, exhibits and reports furnished to GE Capital do not and will not
contain any untrue statement of a material fact and do not and will not omit to
state any material fact or any fact necessary to make the statements contained
therein not misleading in light of the circumstances in which made, and will
promptly disclose to GE Capital and correct any defect or error that may be
discovered therein or in any Credit Document or in the execution,
acknowledgement or recordation thereof.

ARTICLE V.

NEGATIVE COVENANTS

Each Applicant covenants and agrees that, so long as GE Capital shall have an
obligation hereunder to Issue or cause the Issuance of any Letters of Credit or
any L/C Reimbursement Obligation or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:

5.1 Consolidations and Mergers. No Applicant shall, and no Applicant shall
suffer or permit any of its Subsidiaries to merge, consolidate with or into, or
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except upon not less
than five (5) Business Days prior written notice to GE Capital, (a) any
Subsidiary of an Applicant may merge with, or dissolve or liquidate into, an
Applicant or a Wholly-Owned Subsidiary of an Applicant which is a Domestic
Subsidiary, provided that such Applicant or such Wholly-Owned Subsidiary which
is a Domestic Subsidiary shall be the continuing or surviving entity and all
actions required to maintain perfected Liens on the Cash Collateral Account in
favor of GE Capital shall have been completed, (b) any Foreign Subsidiary may
merge with or dissolve or liquidate into another Foreign Subsidiary and (c) any
Inactive Subsidiary may liquidate or be dissolved provided that proceeds, if
any, of any such liquidation or dissolution shall be paid to an Applicant.

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.2 Change in Business. No Applicant shall, and no Applicant shall permit any of
its Subsidiaries to, engage in any line of business that is different from those
lines of business carried on by it on the date hereof unless such new line of
business is substantially similar or reasonably related thereto.

5.3 Change in Structure. Except as otherwise permitted by this Agreement, no
Applicant shall make any material changes in its equity capital structure or
amend any of its Organization Documents, in each case, in any respect adverse to
GE Capital or any L/C Issuer.

5.4 Changes in Accounting, Name or Jurisdiction of Organization. No Applicant
shall (i) make any significant change in accounting treatment or reporting
practices, except as required by GAAP, (ii) change the Fiscal Year or method for
determining Fiscal Quarters of any Applicant or of any consolidated Subsidiary
of any Applicant, (iii) change its name as it appears in official filings in its
jurisdiction of organization (provided, that Alloy Merchandise, LLC shall be
permitted to change its name to A Merchandise LLC within 45 days following the
Closing Date without any prior notice to GE Capital) or (iv) change its
jurisdiction of organization, in the case of clauses (iii) and (iv), without at
least ten (10) days’ prior written notice to GE Capital (or such shorter period
as shall be acceptable to GE Capital).

5.5 OFAC; Patriot Act. No Applicant shall, and no Applicant shall permit any of
its Subsidiaries to fail to comply with the laws, regulations and executive
orders referred to in Sections 3.10 and 3.11.

5.6 Margin Stock; Use of Proceeds. No Applicant shall, and no Applicant shall
suffer or permit any of its Subsidiaries to, use any portion of the proceeds of
any Letter of Credit, directly or indirectly, to purchase or carry any Margin
Stock or repay or otherwise refinance Indebtedness of any Applicant or others
incurred to purchase or carry any Margin Stock, or otherwise in any manner which
is in contravention of any Requirement of Law or in violation of this Agreement.

5.7 Compliance with ERISA. No ERISA Affiliate shall cause or suffer to exist
(a) any event that could result in the imposition of a Lien on any asset of an
Applicant or a Subsidiary of an Applicant with respect to any Title IV Plan or
Multiemployer Plan or (b) any other ERISA Event, that would, in the aggregate,
result in Liabilities in excess of $500,000. No Applicant shall cause or suffer
to exist any event that could result in the imposition of a Lien with respect to
any Benefit Plan.

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE VI.

EVENTS OF DEFAULT

6.1 Events of Default. Any of the following shall constitute an “Event of
Default”:

(a) Non-Payment. Any Applicant fails (i) to pay when and as required to be paid
herein, any L/C Reimbursement Obligation or interest in respect thereof, or
(ii) to pay within three (3) Business Days after the same shall become due, any
fee or any other amount payable hereunder or pursuant to any other Credit
Document;

(b) Representation or Warranty. Any representation, warranty or certification by
or on behalf of any Applicant or any of its Subsidiaries made or deemed made
herein, in any other Credit Document, or which is contained in any certificate,
document or financial or other statement by any such Person, or their respective
Responsible Officers, furnished at any time under this Agreement, or in or under
any other Credit Document, shall prove to have been incorrect in any material
respect (without duplication of other materiality qualifiers contained therein)
on or as of the date made or deemed made;

(c) Specific Defaults. Any Applicant fails to perform or observe any term,
covenant or agreement contained in any of subsection 4.2(a), 4.2(b), 4.2(d),
4.3(a) or 7.10(d), Section 4.1, 4.7 or 4.8, or Article V or the Fee Letter;

(d) Other Defaults. Any Applicant or Subsidiary of any Applicant fails to
perform or observe any other term, covenant or agreement contained in this
Agreement or any other Credit Document, and such default shall continue
unremedied for a period of fifteen (15) days after the earlier to occur of
(i) the date upon which a Responsible Officer of any Applicant becomes aware of
such default and (ii) the date upon which written notice thereof is given to the
Lead Applicant by GE Capital;

(e) Cross-Default. Any Applicant or any Subsidiary of any Applicant (i) fails to
make any payment in respect of any Indebtedness (other than the Obligations or
any Indebtedness owing to another Applicant) or Contingent Obligation (other
than the Obligations) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than $500,000 when
due (whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise) and such failure continues after the applicable grace or notice
period, if any, specified in the document relating thereto on the date of such
failure; or (ii) fails to perform or observe any other condition or covenant, or
any other event shall occur or condition exist, under any agreement or
instrument relating to any such Indebtedness or Contingent Obligation (other
than Contingent Obligations owing by one Applicant with respect to the
obligations of another Applicant), if the effect of such failure, event or
condition is to cause, or to permit the holder or holders of such Indebtedness
or beneficiary or

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause such Indebtedness to
be declared to be due and payable prior to its stated maturity (without regard
to any subordination terms with respect thereto), or such Contingent Obligation
to become payable or cash collateral in respect thereof to be demanded;

(f) Insolvency; Voluntary Proceedings. An Applicant, individually, ceases or
fails, or the Applicants and their Subsidiaries on a consolidated basis, cease
or fail, to be Solvent, or any Applicant or any Subsidiary of any Applicant:
(i) generally fails to pay, or admits in writing its inability to pay, its debts
as they become due, subject to applicable grace periods, if any, whether at
stated maturity or otherwise; (ii) voluntarily ceases to conduct its business in
the ordinary course; (iii) commences any Insolvency Proceeding with respect to
itself; or (iv) takes any action to effectuate or authorize any of the
foregoing;

(g) Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against any Applicant or any Subsidiary of any Applicant, or
any writ, judgment, warrant of attachment, execution or similar process, is
issued or levied against any such Person’s Properties with a value in excess of
$500,000 individually or in the aggregate and any such proceeding or petition
shall not be dismissed, or such writ, judgment, warrant of attachment, execution
or similar process shall not be released, vacated or fully bonded within sixty
(60) days after commencement, filing or levy; (ii) any Applicant or Subsidiary
of any Applicant admits the material allegations of a petition against it in any
Insolvency Proceeding, or an order for relief (or similar order under non-U.S.
law) is ordered in any Insolvency Proceeding; (iii) any Applicant or any
Subsidiary of any Applicant acquiesces in the appointment of a receiver,
trustee, custodian, conservator, liquidator, mortgagee in possession (or agent
therefor), or other similar Person for itself or a substantial portion of its
Property or business; or (iv) any Applicant takes any action for the purpose of
preparing for or effecting or authorizing any of the foregoing;

(h) Monetary Judgments. One or more judgments, non-interlocutory orders, decrees
or arbitration awards shall be entered against any one or more of the Applicants
or any of their respective Subsidiaries involving in the aggregate a liability
of $500,000 or more (excluding amounts covered by insurance to the extent the
relevant independent third party insurer has not denied coverage therefor), and
the same shall remain unsatisfied, unvacated and unstayed pending appeal for a
period of thirty (30) days after the entry thereof;

(i) Non-Monetary Judgments. One or more non-monetary judgments, orders or
decrees shall be rendered against any one or more of the Applicants or any of
their respective Subsidiaries which has or would reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect, and there
shall be any period of ten (10) consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(j) Change of Control. There shall occur any Change of Control.

6.2 Remedies. Upon the occurrence and during the continuance of any Event of
Default, GE Capital may:

(a) declare its obligations hereunder to Issue or cause the Issuance of Letters
of Credit to be suspended or terminated, whereupon such obligations shall
forthwith be suspended or terminated;

(b) declare all or any portion of any unpaid Obligations, all interest accrued
and unpaid thereon, and any fees, costs, expenses or other amounts owing or
payable hereunder or under any other Credit Document to be immediately due and
payable, in each case without presentment, demand, protest or other notice of
any kind, all of which are hereby expressly waived by each Applicant; and/or

(c) exercise all rights and remedies available to it under the Credit Documents
or applicable law;

provided, however, that upon the occurrence of any event specified in subsection
6.1(f) or 6.1(g) above (in the case of clause (i) of subsection 6.1(g) upon the
expiration of the sixty (60) day period mentioned therein), the obligations of
GE Capital to Issue or cause the Issuance of Letters of Credit shall
automatically terminate and the unpaid Obligations and all interest, fees and
other amounts as aforesaid shall automatically become due and payable without
further act of GE Capital or any L/C Issuer.

6.3 Rights Not Exclusive. The rights provided for in this Agreement and the
other Credit Documents are cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.

6.4 Cash Collateral Account. If an Event of Default has occurred and is
continuing, if this Agreement shall be terminated for any reason or if otherwise
required by the terms hereof, the Applicants agree that GE Capital shall have
the right to withdraw funds or Cash Equivalents from the Cash Collateral Account
and apply such funds to pay any unpaid Obligations then due and owing. The
remaining balance of the cash collateral will be returned to the Applicants when
all Letters of Credit have been terminated or discharged, obligations of the L/C
Issuers to Issue Letters of Credit have been terminated and all Obligations have
been paid in full in cash or other satisfied.

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE VII.

MISCELLANEOUS

7.1 Amendments and Waivers. No amendment or waiver of any provision of this
Agreement or any other Credit Document, and no consent with respect to any
departure by any Applicant therefrom, shall be effective unless the same shall
be in writing and signed by GE Capital and the Applicants, and then such waiver
shall be effective only in the specific instance and for the specific purpose
for which given.

7.2 Notices.

(a) Addresses. All notices and other communications (“Communications”) required
or expressly authorized to be made by this Agreement shall be given in writing,
unless otherwise expressly specified herein, and shall be addressed to the
address set forth on the applicable signature page hereto or such other address
as shall be notified in writing to the other parties hereto. Transmissions made
by electronic mail or E-Fax to GE Capital shall be effective only (x) for
notices where such transmission is specifically authorized by this Agreement,
(y) if such transmission is delivered in compliance with procedures of GE
Capital applicable at the time and previously communicated to the Lead
Applicant, and (z) if receipt of such transmission is acknowledged by GE
Capital.

(b) Effectiveness. (i) All Communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received
(A) if delivered by hand, upon personal delivery, (B) if delivered by overnight
courier service, one (1) Business Day after delivery to such courier service,
(C) if delivered by mail, three (3) Business Days after deposit in the mail and
(D) if delivered by facsimile, upon sender’s receipt of confirmation of proper
transmission; provided, however, that no communications to GE Capital pursuant
to Article I shall be effective until received by GE Capital.

(ii) The posting, completion and/or submission by Applicant of any communication
pursuant to an E-System shall constitute a representation and warranty by the
Applicants that any representation, warranty, certification or other similar
statement required by the Credit Documents to be provided, given or made by an
Applicant in connection with any such communication is true, correct and
complete except as expressly noted in such communication or E-System.

 

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

7.3 Electronic Transmissions.

(a) Authorization. Subject to the provisions of subsection 7.2(a), GE Capital
and each L/C Issuer, each Applicant and each of their Related Persons, is
authorized (but not required) to transmit, post or otherwise make or
communicate, in its sole discretion, Electronic Transmissions in connection with
any Credit Document and the transactions contemplated therein. Each Applicant,
each L/C Issuer and GE Capital acknowledge and agree that the use of Electronic
Transmissions is not necessarily secure and that there are risks associated with
such use, including risks of interception, disclosure and abuse and each
indicates it assumes and accepts such risks by hereby authorizing the
transmission of Electronic Transmissions.

(b) Signatures. Subject to the provisions of subsection 7.2(a), (i)(A) no
posting to any E-System shall be denied legal effect merely because it is made
electronically, (B) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Credit Document, any applicable provision
of any UCC, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter, (ii) each such posting that is
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such posting, an E-Signature, upon which GE Capital,
each L/C Issuer and each Applicant may rely and assume the authenticity thereof,
(iii) each such posting containing a signature, a reproduction of a signature or
an E-Signature shall, for all intents and purposes, have the same effect and
weight as a signed paper original and (iv) each party hereto or beneficiary
hereto agrees not to contest the validity or enforceability of any posting on
any E-System or E-Signature on any such posting under the provisions of any
applicable Requirement of Law requiring certain documents to be in writing or
signed; provided, however, that nothing herein shall limit such party’s or
beneficiary’s right to contest whether any posting to any E-System or
E-Signature has been altered after transmission.

(c) Separate Agreements. All uses of an E-System shall be governed by and
subject to, in addition to Section 7.2 and this Section 7.3, the separate terms,
conditions and privacy policy posted or referenced in such E-System (or such
terms, conditions and privacy policy as may be updated from time to time,
including on such E-System) and related Contractual Obligations executed by GE
Capital and the Applicants in connection with the use of such E-System.

(d) LIMITATION OF LIABILITY. ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS SHALL BE
PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF GE CAPITAL, ANY L/C ISSUER OR ANY
OF THEIR RELATED PERSONS WARRANTS THE ACCURACY, ADEQUACY OR

 

26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

COMPLETENESS OF ANY E-SYSTEMS OR ELECTRONIC TRANSMISSION AND DISCLAIMS ALL
LIABILITY FOR ERRORS OR OMISSIONS THEREIN. NO WARRANTY OF ANY KIND IS MADE BY GE
CAPITAL, ANY L/C ISSUER OR ANY OF THEIR RELATED PERSONS IN CONNECTION WITH ANY
E-SYSTEMS OR ELECTRONIC COMMUNICATION, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS. Each of the
Applicants agrees that GE Capital has no responsibility for maintaining or
providing any equipment, software, services or any testing required in
connection with any Electronic Transmission or otherwise required for any
E-System.

7.4 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of GE Capital or any L/C Issuer, any right, remedy,
power or privilege hereunder, shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. No course of dealing between any Applicant,
any Affiliate of any Applicant, GE Capital or any L/C Issuer shall be effective
to amend, modify or discharge any provision of this Agreement or any of the
other Credit Documents.

7.5 Costs and Expenses. Any action taken by any Applicant under or with respect
to any Credit Document, even if required under any Credit Document or at the
request of GE Capital or any other L/C Issuer, shall be at the expense of such
Applicant, and neither GE Capital nor any other L/C Issuer shall be required
under any Credit Document to reimburse any Applicant or any Subsidiary of any
Applicant therefor except as expressly provided therein. In addition, the
Applicants agree to pay or reimburse upon written demand (a) GE Capital for all
reasonable out-of-pocket costs and expenses incurred by it or any of its Related
Persons (but only to the extent GE Capital or its Affiliates are required to
reimburse such Related Persons), in connection with the investigation,
development, preparation, negotiation, syndication, execution, interpretation or
administration of, any modification of any term of or termination of, any Credit
Document, any commitment or proposal letter therefor, any other document
prepared in connection therewith or the consummation and administration of any
transaction contemplated therein, in each case including Attorney Costs of GE
Capital, the cost of audits, background checks and similar expenses and (b) each
of GE Capital, the other L/C Issuers and their Related Persons for all costs and
expenses incurred in connection with (i) any refinancing or restructuring of the
credit arrangements provided hereunder in the nature of a “work-out”, (ii) the
enforcement or preservation of any right or remedy under any Credit Document,
any Obligation, with respect to the Cash Collateral Account or any other related
right or remedy or (iii) the commencement, defense, conduct of, intervention in,
or the taking of any other action with respect to, any proceeding (including any
bankruptcy or insolvency proceeding) related to any Applicant, any Subsidiary of
any Applicant, or any Credit Document, Obligation or Letter of Credit or the use
thereof (or the response to and preparation for any subpoena or request for
document production relating thereto), including Attorney Costs.

 

27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

7.6 Indemnity. Each Applicant agrees to indemnify, hold harmless and defend GE
Capital and each other L/C Issuer and each of their Related Persons (each such
Person being an “Indemnitee”) from and against all Liabilities (including
brokerage commissions, fees and other compensation) that may be imposed on,
incurred by or asserted against any such Indemnitee (whether brought by an
Applicant, an Affiliate of an Applicant or any other Person) in any matter
relating to or arising out of, in connection with or as a result of (i) any
Credit Document, any Obligation (or the repayment thereof), any Letter of
Credit, the use or intended use of any Letter of Credit or any securities filing
of, or with respect to, any Applicant, (ii) any commitment letter, proposal
letter or term sheet with any Person or any Contractual Obligation, arrangement
or understanding with any broker, finder or consultant, in each case entered
into by or on behalf of any Applicant or any Affiliate of any of them in
connection with any of the foregoing and any Contractual Obligation entered into
in connection with any E-Systems or other Electronic Transmissions, (iii) any
actual or prospective investigation, litigation or other proceeding, whether or
not brought by any such Indemnitee or any of its Related Persons, any holders of
securities or creditors (and including attorneys’ fees in any case), whether or
not any such Indemnitee, Related Person, holder or creditor is a party thereto,
and whether or not based on any securities or commercial law or regulation or
any other Requirement of Law or theory thereof, including common law, equity,
contract, tort or otherwise or (iv) any other act, event or transaction related,
contemplated in or attendant to any of the foregoing (collectively, the
“Indemnified Matters”); provided, however, that no Applicant shall have any
liability under this Section 7.6 to any Indemnitee with respect to any
Indemnified Matter, and no Indemnitee shall have any liability with respect to
any Indemnified Matter other than (to the extent otherwise liable), to the
extent such liability has resulted primarily from the gross negligence or
willful misconduct of such Indemnitee or from such Indemnitee’s breach of its
obligations under this Agreement, as determined by a court of competent
jurisdiction in a final non-appealable judgment or order. Furthermore, each of
the Applicants executing this Agreement waives and agrees not to assert against
any Indemnitee, and shall cause each other Applicant to waive and not assert
against any Indemnitee, any right of contribution with respect to any
Liabilities that may be imposed on, incurred by or asserted against any Related
Person.

7.7 Marshaling; Payments Set Aside. Neither GE Capital nor any other L/C Issuer
shall be under any obligation to marshal any property in favor of any Applicant
or any other Person or against or in payment of any Obligation. To the extent
that GE Capital or any L/C other Issuer receives a payment from an Applicant,
from the proceeds of the Cash Collateral Account, from the exercise of its
rights of setoff, any enforcement action or otherwise, and such payment is
subsequently, in whole or in part, invalidated, declared to be fraudulent or

 

28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

preferential, set aside or required to be repaid to a trustee, receiver or any
other party, then to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies
therefor, shall be revived and continued in full force and effect as if such
payment had not occurred.

7.8 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that any assignment by GE Capital shall be
subject to the provisions of Section 7.9, and provided further that no Applicant
may assign or transfer any of its rights or obligations under this Agreement
without the prior written consent of GE Capital.

7.9 Assignments and Participations; Binding Effect.

(a) Binding Effect. This Agreement shall become effective when it shall have
been executed by the Applicants and GE Capital. Thereafter, it shall be binding
upon and inure to the benefit of, but only to the benefit of the Applicants and
GE Capital and each L/C Issuer receiving the benefits of the Credit Documents
and, in each case, their respective successors and permitted assigns. Except as
expressly provided in any Credit Document, none of the Applicants, GE Capital or
any other L/C Issuer shall have the right to assign any rights or obligations
hereunder or any interest herein.

(b) Right to Assign. GE Capital may sell, transfer, negotiate or assign (a
“Sale”) all or a portion of its rights and obligations hereunder (including all
or a portion of its rights and obligations with respect to Letters of Credit) to
any of the following Persons (i) any Affiliate or Approved Fund of GE Capital or
(ii) any other Person (which in no event shall be a Competitor of any Applicant)
acceptable (which acceptance shall not be unreasonably withheld or delayed) to
GE Capital and, as long as no Event of Default is continuing, the Lead Applicant
(which acceptances shall be deemed to have been given unless an objection is
delivered to GE Capital within five (5) Business Days after notice of a proposed
sale is delivered to the Lead Applicant).

(c) Procedure. The parties to each Sale made in reliance on clause (b) above
shall execute and deliver an Assignment.

(d) Effectiveness. Subject to the recording of an Assignment by GE Capital in
the Register pursuant to subsection 1.2(b), (i) the assignee thereunder shall
become a party hereto and, to the extent that rights and obligations under the
Credit Documents have been assigned to such assignee pursuant to such Assignment
and (ii) the assignor thereunder shall, to the extent that rights and
obligations under this Agreement have been assigned by it pursuant to such
Assignment, relinquish its rights (except for those surviving the termination of
the assignor’s obligations to Issue Letters of Credit and the payment in full of
the Obligations) and be released from its obligations under the

 

29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Credit Documents, other than those relating to events or circumstances occurring
prior to such assignment (and, in the case of an Assignment covering all or the
remaining portion of an GE Capital’s rights and obligations under the Credit
Documents, GE Capital shall cease to be a party hereto).

(e) Grant of Security Interests. In addition to the other rights provided in
this Section 7.9, GE Capital may grant a security interest in, or otherwise
assign as collateral, any of its rights under this Agreement, whether now owned
or hereafter acquired (including rights to L/C Reimbursement Obligations or
interest thereon), to (i) any federal reserve bank (pursuant to Regulation A of
the Federal Reserve Board), or (ii) any holder of, or trustee for the benefit of
the holders of, GE Capital’s Indebtedness or equity securities; provided,
however, that no such holder or trustee, whether because of such grant or
assignment or any foreclosure thereon (unless such foreclosure is made through
an assignment in accordance with clause (b) above), shall be entitled to any
rights of GE Capital hereunder and GE Capital shall not be relieved of any of
its obligations hereunder.

7.10 Non-Public Information; Confidentiality.

(a) Non-Public Information. Each of GE Capital and each other L/C Issuer
acknowledges and agrees that it may receive material non-public information
(“MNPI”) hereunder concerning the Applicants and their Affiliates and agrees to
use such information in compliance with all relevant policies, procedures and
applicable Requirements of Laws (including United States federal and state
security laws and regulations).

(b) Confidential Information. Each of GE Capital and each other L/C Issuer
agrees to use all reasonable efforts to maintain, in accordance with its
customary practices, the confidentiality of information obtained by it pursuant
to any Credit Document and designated in writing by any Applicant as
confidential, except that such information may be disclosed (i) with the Lead
Applicant’s consent, (ii) to Related Persons of such L/C Issuer or GE Capital,
as the case may be, or to any Person that GE Capital causes to Issue Letters of
Credit hereunder, who shall be advised of the confidential nature of such
information and instructed to keep such information confidential in accordance
with the terms hereof, (iii) to the extent such information presently is or
hereafter becomes (A) publicly available other than as a result of a breach of
this Section 7.10 or (B) available to such L/C Issuer, GE Capital or any of
their Related Persons, as the case may be, from a source (other than any
Applicant) not known by them to be subject to disclosure restrictions, (iv) to
the extent disclosure is required by applicable Requirements of Law or other
legal process or requested or demanded by any Governmental Authority, (v) to the
extent necessary or customary for inclusion in league table measurements,
(vi) (A) to the National Association of Insurance Commissioners or any similar
organization, any examiner or any nationally recognized rating agency or
(B) otherwise to the extent consisting of general portfolio information that
does not identify

 

30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Applicants, (vii) to current or prospective assignees, or participants, and to
their respective Related Persons, in each case to the extent such assignees,
investors, participants or Related Persons agree to be bound by provisions
substantially similar to the provisions of this Section 7.10 (and such Person
may disclose information to their respective Related Persons in accordance with
clause (ii) above), (viii) to any other party hereto, and (ix) in connection
with the exercise or enforcement of any right or remedy under any Credit
Document, in connection with any litigation or other proceeding to which such
L/C Issuer or GE Capital or any of their Related Persons is a party or bound, or
to the extent necessary to respond to public statements or disclosures by
Applicants or their Related Persons referring to such L/C Issuer or GE Capital
or any of their Related Persons. In the event of any conflict between the terms
of this Section 7.10 and those of any other Contractual Obligation entered into
with any Applicant (whether or not a Credit Document), the terms of this
Section 7.10 shall govern.

(c) Tombstones. Each Applicant consents to the publication by GE Capital of any
press releases, advertising or other promotional materials (including via any
Electronic Transmission) relating to the financing transactions contemplated by
this Agreement using such Applicant’s name, product photographs, logo or
trademark. GE Capital shall provide a draft of any such advertising material to
the Applicants for review and comment prior to the publication thereof.

(d) Press Release and Related Matters. No Applicant shall, and no Applicant
shall permit any of its Affiliates to, issue any press release or other public
disclosure (other than any document filed with any Governmental Authority
relating to a public offering of securities of any Applicant) using the name,
logo or otherwise referring to GE Capital or of any of its Affiliates, the
Credit Documents or any transaction contemplated herein or therein to which GE
Capital or any of its Affiliates is party without the prior consent of GE
Capital except to the extent required to do so under applicable Requirements of
Law and then, only after consulting with GE Capital.

7.11 Set-off; Sharing of Payments.

(a) Right of Setoff. During the continuance of any Event of Default, GE Capital,
each other L/C Issuer and each Affiliate (including each branch office thereof)
of any of them is hereby authorized, without notice or demand (each of which is
hereby waived by each Applicant), at any time and from time to time during the
continuance of any Event of Default and to the fullest extent permitted by
applicable Requirements of Law, to set off and apply any and all deposits
(whether general or special, time or demand, provisional or final) at any time
held and other Indebtedness, claims or other obligations at any time owing by GE
Capital, such other L/C Issuer or any of their respective Affiliates to or for
the credit or the account of the Applicants against any Obligation of any
Applicant now or hereafter existing, whether or not any demand was made under
any Credit Document with respect to such Obligation and even though such
Obligation may be unmatured. Each of GE Capital and each other L/C Issuer agrees

 

31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

promptly to notify the Lead Applicant after any such setoff and application made
by GE Capital, such other L/C Issuer or their Affiliates; provided, however,
that the failure to give such notice shall not affect the validity of such
setoff and application. The rights under this Section 7.11 are in addition to
any other rights and remedies (including other rights of setoff) that GE
Capital, the other L/C Issuers and their Affiliates may have.

7.12 Counterparts; Facsimile Signature. This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

7.13 Severability. The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.

7.14 Captions. The captions and headings of this Agreement are for convenience
of reference only and shall not affect the interpretation of this Agreement.

7.15 Independence of Provisions. The parties hereto acknowledge that this
Agreement and the other Credit Documents may use several different limitations,
tests or measurements to regulate the same or similar matters, and that such
limitations, tests and measurements are cumulative and must each be performed,
except as expressly stated to the contrary in this Agreement.

7.16 Interpretation. This Agreement is the result of negotiations among and has
been reviewed by counsel to each of the Applicants and GE Capital, and is the
work product of all parties hereto. Accordingly, this Agreement and the other
Credit Documents shall not be construed against GE Capital or the other L/C
Issuers merely because of GE Capital’s involvement in the preparation of such
documents and agreements. Without limiting the generality of the foregoing, each
of the parties hereto has had the advice of counsel with respect to Sections
7.18 and 7.19.

 

32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

7.17 No Third Parties Benefited. This Agreement is made and entered into for the
sole protection and legal benefit of the Applicants, the L/C Issuers and GE
Capital and their permitted successors and assigns, and no other Person shall be
a direct or indirect legal beneficiary of, or have any direct or indirect cause
of action or claim in connection with, this Agreement or any of the other Credit
Documents. Neither GE Capital nor any other L/C Issuer shall have any obligation
to any Person not a party to this Agreement or the other Credit Documents.

7.18 Governing Law and Jurisdiction.

(a) Governing Law. THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN ALL MATTERS
ARISING OUT OF, IN CONNECTION WITH OR RELATING TO THIS AGREEMENT, INCLUDING ITS
VALIDITY, INTERPRETATION, CONSTRUCTION, PERFORMANCE AND ENFORCEMENT (INCLUDING
ANY CLAIMS SOUNDING IN CONTRACT OR TORT LAW ARISING OUT OF THE SUBJECT MATTER
HEREOF AND ANY DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST).

(b) Submission to Jurisdiction. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
ANY CREDIT DOCUMENT SHALL BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE STATE OF
NEW YORK LOCATED IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, OR OF THE UNITED
STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH APPLICANT HEREBY ACCEPTS FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL LIMIT THE RIGHT
OF GE CAPITAL TO COMMENCE ANY PROCEEDING IN THE FEDERAL OR STATE COURTS OF ANY
OTHER JURISDICTION TO THE EXTENT GE CAPITAL DETERMINES THAT SUCH ACTION IS
NECESSARY OR APPROPRIATE TO EXERCISE ITS RIGHTS OR REMEDIES UNDER THE CREDIT
DOCUMENTS. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, THAT ANY OF THEM MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING IN SUCH JURISDICTIONS.

(c) Service of Process. EACH APPLICANT HEREBY IRREVOCABLY WAIVES PERSONAL
SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND OTHER DOCUMENTS AND
OTHER SERVICE OF PROCESS OF ANY KIND AND CONSENTS TO SUCH SERVICE IN ANY SUIT,
ACTION OR PROCEEDING BROUGHT IN THE UNITED STATES OF AMERICA WITH RESPECT TO OR
OTHERWISE ARISING OUT OF OR IN CONNECTION WITH ANY CREDIT DOCUMENT BY ANY MEANS
PERMITTED

 

33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

BY APPLICABLE REQUIREMENTS OF LAW, INCLUDING BY THE MAILING THEREOF (BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID) TO THE ADDRESS OF THE APPLICANTS
SPECIFIED HEREIN (AND SHALL BE EFFECTIVE WHEN SUCH MAILING SHALL BE EFFECTIVE,
AS PROVIDED THEREIN). EACH APPLICANT AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

(d) Non-Exclusive Jurisdiction. NOTHING CONTAINED IN THIS SECTION 7.18 SHALL
AFFECT THE RIGHT OF GE CAPITAL OR ANY OTHER L/C ISSUER TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE REQUIREMENTS OF LAW OR COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY APPLICANT IN ANY OTHER
JURISDICTION.

7.19 Waiver of Jury Trial. THE PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW,
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT
OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT, THE OTHER CREDIT
DOCUMENTS AND ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY. THIS WAIVER
APPLIES TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE.

7.20 Entire Agreement; Release; Survival.

(a) THE CREDIT DOCUMENTS EMBODY THE ENTIRE AGREEMENT OF THE PARTIES AND
SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS RELATING TO THE SUBJECT MATTER
THEREOF AND ANY PRIOR LETTER OF INTEREST, COMMITMENT LETTER, CONFIDENTIALITY AND
SIMILAR AGREEMENTS INVOLVING ANY APPLICANT AND GE CAPITAL OR ANY OF THEIR
RESPECTIVE AFFILIATES RELATING TO A FINANCING OF SUBSTANTIALLY SIMILAR FORM,
PURPOSE OR EFFECT OTHER THAN THE FEE LETTER. IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS OF THIS AGREEMENT AND ANY OTHER CREDIT DOCUMENT, THE TERMS OF
THIS AGREEMENT SHALL GOVERN (UNLESS OTHERWISE EXPRESSLY STATED IN SUCH OTHER
CREDIT DOCUMENT OR SUCH TERMS OF SUCH OTHER CREDIT DOCUMENTS ARE NECESSARY TO
COMPLY WITH APPLICABLE REQUIREMENTS OF LAW, IN WHICH CASE SUCH TERMS SHALL
GOVERN TO THE EXTENT NECESSARY TO COMPLY THEREWITH).

 

34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Execution of this Agreement by the Applicants constitutes a full, complete
and irrevocable release of any and all claims which each Applicant may have at
law or in equity in respect of all prior discussions and understandings, oral or
written, relating to the subject matter of this Agreement and the other Credit
Documents. In no event shall any Indemnitee be liable on any theory of liability
for any special, indirect, consequential or punitive damages (including any loss
of profits, business or anticipated savings). Each Applicant signatory hereto
hereby waives, releases and agrees (and shall cause each other Applicant to
waive, release and agree) not to sue upon any such claim for any special,
indirect, consequential or punitive damages, whether or not accrued and whether
or not known or suspected to exist in its favor.

(c) Any indemnification or other protection provided to any Indemnitee pursuant
to this Section 7.20, Sections 7.5 (Costs and Expenses) or 7.6 (Indemnity) or
Article VIII (Taxes, Yield Protection and Illegality) shall (x) survive the
termination of GE Capital’s obligations hereunder to Issue or cause the Issuance
of Letters of Credit and the payment in full of all Obligations and inure to the
benefit of any Person that at any time held a right thereunder (as an Indemnitee
or otherwise) and, thereafter, its successors and permitted assigns.

7.21 Patriot Act. GE Capital and each other L/C Issuer that is subject to the
Patriot Act hereby notifies the Applicants that pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies each Applicant, which information includes the name and address of
each Applicant and other information that will allow GE Capital or such other
L/C Issuer to identify each Applicant in accordance with the Patriot Act.

7.22 Joint and Several. The obligations of the Applicants hereunder and under
the other Credit Documents are joint and several.

7.23 Creditor-Debtor Relationship. The relationship between GE Capital and each
other L/C Issuer, on the one hand, and the Applicants, on the other hand, is
solely that of creditor and debtor. Neither GE Capital nor any other L/C Issuer
has any fiduciary relationship or duty to any Applicant arising out of or in
connection with, and there is no agency, tenancy or joint venture relationship
between GE Capital and each other L/C Issuer, on the one hand, and the
Applicants, on the other hand, by virtue of, any Credit Document or any
transaction contemplated therein.

 

35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE VIII.

TAXES, YIELD PROTECTION AND ILLEGALITY

8.1 Taxes.

(a) Except as otherwise provided in this Section 8.1, each payment by any
Applicant under any Credit Document shall be made free and clear of all present
or future taxes, levies, imposts, deductions, charges or withholdings imposed by
any Governmental Authority and all liabilities with respect thereto (and without
deduction for any of them) (collectively, but excluding Excluded Taxes, the
“Taxes”).

(b) If any Taxes shall be required by law to be deducted from or in respect of
any amount payable under any Credit Document to GE Capital or any other L/C
Issuer (i) such amount shall be increased as necessary to ensure that, after all
required deductions for Taxes are made (including deductions applicable to any
increases to any amount under this Section 8.1), GE Capital or such other L/C
Issuer receives the amount it would have received had no such deductions been
made, (ii) the relevant Applicant shall make such deductions, (iii) the relevant
Applicant shall timely pay the full amount deducted to the relevant taxing
authority or other authority in accordance with applicable Requirements of Law
and (iv) within thirty (30) days after such payment is made, the relevant
Applicant shall deliver to GE Capital an original or certified copy of a receipt
evidencing such payment or other evidence of payment reasonably satisfactory to
GE Capital.

(c) In addition, the Applicants agree to pay, and authorize GE Capital to pay in
their name, any stamp, documentary, excise or property tax, charges or similar
levies imposed by any applicable Requirement of Law or Governmental Authority
and all Liabilities with respect thereto (including by reason of any delay in
payment thereof), in each case arising from the execution, delivery or
registration of, or otherwise with respect to, any Credit Document or any
transaction contemplated therein (collectively, “Other Taxes”). For the
avoidance of doubt, Other Taxes shall not include any Taxes that are Excluded
Taxes. Within thirty (30) days after the date of any payment of Other Taxes by
any Applicant, the Applicants shall furnish to GE Capital, at its address
referred to in Section 7.2, the original or a certified copy of a receipt
evidencing payment thereof or other evidence of payment reasonably satisfactory
to GE Capital.

(d) Without duplication of any amounts paid pursuant to Sections 8.1(a), 8.1(b)
and 8.1(c), the Applicants shall reimburse and indemnify, within thirty
(30) days after receipt of demand therefor (with a copy to GE Capital), GE
Capital and each other L/C Issuer for all Taxes and Other Taxes (including any
Taxes and Other Taxes imposed by any jurisdiction on amounts payable under this
Section 8.1) paid by GE Capital or such other L/C Issuer and any Liabilities
arising therefrom or with respect thereto, whether or not such Taxes or Other
Taxes were correctly or legally asserted. A certificate of GE Capital or such
other L/C Issuer claiming any compensation under this clause (d), setting forth
the amounts to be paid thereunder and delivered to the Lead Applicant with copy
to GE Capital, shall be conclusive, binding and final for all purposes, absent
manifest error. In determining such amount, GE Capital or such other L/C Issuer
may use any reasonable averaging and attribution methods.

 

36



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e) To the extent that GE Capital or any other L/C Issuer claims any additional
amounts payable pursuant to this Section 8.1 GE Capital or such other L/C Issuer
shall use its commercially reasonable efforts (consistent with its internal
policies and Requirements of Law) to change the jurisdiction of its Lending
Office if such a change would reduce any such additional amounts (or any similar
amount that may thereafter accrue) and would not, in the sole determination of
GE Capital or such other L/C Issuer, be otherwise disadvantageous to GE Capital
or such other L/C Issuer.

(f)

(i) Each Non-U.S. L/C Issuer Party that, at any of the following times, is
entitled to an exemption from United States withholding tax or is subject to
such withholding tax at a reduced rate under an applicable tax treaty, shall
(w) on or prior to the date such Non-U.S. L/C Issuer Party becomes a “Non-U.S.
L/C Issuer Party” hereunder, (x) on or prior to the date on which any such form
or certification expires or becomes obsolete, (y) after the occurrence of any
event requiring a change in the most recent form or certification previously
delivered by it pursuant to this clause (i) and (z) from time to time if
requested by the Lead Applicant or GE Capital, provide GE Capital and the Lead
Applicant with two completed originals of each of the following, as applicable:
(A) Forms W-8ECI (claiming exemption from U.S. withholding tax because the
income is effectively connected with a U.S. trade or business), W-8BEN (claiming
exemption from, or a reduction of, U.S. withholding tax under an income tax
treaty) and/or W-8IMY (together with appropriate forms, certifications and
supporting statements) or any successor forms, (B) in the case of a Non-U.S. L/C
Issuer Party claiming exemption under Sections 871(h) or 881(c) of the Code,
Form W-8BEN (claiming exemption from U.S. withholding tax under the portfolio
interest exemption) or any successor form and a certificate in form and
substance acceptable to GE Capital that such Non-U.S. L/C Issuer Party is not
(1) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10
percent shareholder” of the Applicants within the meaning of
Section 881(c)(3)(B) of the Code or (3) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code or (C) any other applicable
document prescribed by the IRS certifying as to the entitlement of such Non-U.S.
L/C Issuer Party to such exemption from United States withholding tax or reduced
rate with respect to all payments to be made to such Non-U.S. L/C Issuer Party
under the Credit Documents. Unless the Lead Applicant and GE Capital have
received forms or other documents reasonably satisfactory to them indicating
that payments under any Credit Document to or for a Non-U.S. L/C Issuer Party
are not subject to United States withholding tax or are subject to such tax at a
rate reduced by an applicable tax treaty, the Applicants and GE Capital shall
withhold amounts required to be withheld by applicable Requirements of Law from
such payments at the applicable statutory rate.

(ii) Each U.S. L/C Issuer Party shall (A) on or prior to the date such U.S. L/C
Issuer Party becomes a “U.S. L/C Issuer Party” hereunder, (B) on or prior to the
date on which any such form or certification expires or becomes obsolete,
(C) after the occurrence of any event requiring a change in the most recent form
or certification previously delivered by it pursuant to this clause (f)(ii) and
(D) from time to time if

 

37



--------------------------------------------------------------------------------

TABLE OF CONTENTS

requested by the Lead Applicant or GE Capital, provide GE Capital and the Lead
Applicant with two completed originals of Form W-9 (certifying that such U.S.
L/C Issuer Party is entitled to an exemption from U.S. backup withholding tax)
or any successor form. Unless the Lead Applicant and GE Capital have received
forms or other documents reasonably satisfactory to them indicating that payment
under any Credit Document to or for a U.S. L/C Issuer Party are not subject to
United States withholding tax, the Applicants and GE Capital shall withhold
amounts required to be withheld by applicable Requirements of Law from such
payments at the applicable statutory rate.

(iii) If a payment made to a Non-U.S. L/C Issuer Party would be subject to
United States federal withholding tax imposed by FATCA if such Non-U.S. L/C
Issuer Party fails to comply with the applicable reporting requirements of
FATCA, such Non-U.S. L/C Issuer Party shall deliver to GE Capital and the Lead
Applicant any documentation under any Requirement of Law or reasonably requested
by GE Capital or the Lead Applicant sufficient for GE Capital or the Lead
Applicant to comply with their obligations under FATCA and to determine that
such Non-U.S. L/C Issuer Party has complied with such applicable reporting
requirements.

(g) The Applicants shall not be liable to any L/C Issuer to the extent such
liability is caused by the breach by such L/C Issuer of its obligations under
this Section 8.1.

(h) If GE Capital or any other L/C Issuer determines, in its sole discretion,
that it has received a refund (whether by way of direct payment, offset or
credit) of any Taxes or Other Taxes as to which it has been indemnified by an
Applicant with respect to which an Applicant has been paid additional amounts
pursuant to Section 8.1, it shall pay over such refund to such Applicant (but
only to the extent of indemnity payments made, or additional amounts paid, by
such Applicant under this Section 8.1 with respect to Taxes or Other Taxes
giving rise to such refund), net of all related out-of-pocket expenses of GE
Capital or such other L/C Issuer and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund);
provided that such Applicant, within ten (10) days following the request of GE
Capital or such other L/C Issuer, agrees to repay the amount paid over to such
Applicant to GE Capital or such other L/C Issuer in the event GE Capital or such
other L/C Issuer is required to repay such refund to such Governmental
Authority. This Section 8.1(h) shall not be construed to require GE Capital or
any other L/C Issuer to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to such Applicant or any
other Person.

 

38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

8.2 Increased Costs and Reduction of Return.

(a) If GE Capital or any other L/C Issuer shall determine that, due to either
(i) the introduction of, or any change in, or in the interpretation of, any
Requirement of Law or (ii) the compliance with any guideline or request from any
central bank or other Governmental Authority (whether or not having the force of
law), in the case of either clause (i) or (ii) subsequent to the date hereof,
there shall be any increase in the cost to such Person of Issuing or causing the
Issuance, or maintaining any Letter of Credit, then the Applicants shall be
liable for, and shall from time to time, within thirty (30) days of demand
therefor by such Person, pay to such Person for its own account, additional
amounts as are sufficient to compensate such Person for such increased costs;
provided that the Applicants shall not be required to compensate such Person
pursuant to this subsection 8.2(a) for any increased costs incurred more than
ninety (90) days prior to the date that such Person notifies the Lead Applicant,
in writing of the increased costs and of such Person’s intention to claim
compensation thereof; provided further that if the circumstance giving rise to
such increased costs is retroactive, then the 90-day period referred to above
shall be extended to include the period of retroactive effect thereof.

(b) If GE Capital or any other L/C Issuer shall have determined that:

(i) the introduction of any Capital Adequacy Regulation;

(ii) any change in any Capital Adequacy Regulation;

(iii) any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof; or

(iv) compliance by such Person (or its Lending Office) or any entity controlling
such Person, with any Capital Adequacy Regulation;

affects the amount of capital required or expected to be maintained by such
Person or any entity controlling such Person and (taking into consideration such
Person’s or such entities’ policies with respect to capital adequacy and such
Person’s contracted return on capital) reasonably determines that the amount of
such capital is increased as a consequence of its credits or obligations under
this Agreement, then, within thirty (30) days of demand of such Person, the
Applicants shall pay to such Person, from time to time as specified by such
Person, additional amounts sufficient to compensate such Person (or the entity
controlling such Person) for such increase; provided that the Applicants shall
not be required to compensate such Person pursuant to this subsection 8.2(b) for
any amounts incurred more than ninety (90) days prior to the date that such
Person notifies the Lead Applicant, in writing of the amounts and of such
Person’s intention to claim compensation thereof; provided further that if the
event giving rise to such increase is retroactive, then the 90-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

(c) Notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith shall be deemed to be a
change in a Requirement of Law under clause (a) above and/or a change in Capital
Adequacy Regulation under clause (b) above, as applicable, regardless of the
date enacted, adopted or issued.

 

39



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) This Section 8.2 shall not apply with respect to Taxes or Other Taxes
covered by Section 8.1 or the imposition of, or any change in the rate of, any
Excluded Taxes.

8.3 Certificates of Claimants. To the extent GE Capital or any other L/C Issuer
makes a claim for reimbursement or compensation pursuant to this Article VIII,
such Person shall deliver to the Lead Applicant a certificate setting forth in
reasonable detail the amount payable to such Person hereunder and such
certificate shall be conclusive and binding on the Applicants in the absence of
manifest error.

ARTICLE IX.

DEFINITIONS

9.1 Defined Terms. The following terms are defined in the Sections or
subsections referenced opposite such terms:

 

“Agreement”

      Preamble

“Applicant” and “Applicants”

      Preamble

“Communications”

      7.2(a)

“Event of Default”

      6.1

“GE Capital”

      Preamble

“Indemnified Matters”

      7.6

“Indemnitee”

      7.6

“L/C Facility”

      1.1(a)

“L/C Reimbursement Agreement”

      1.1(a)

“L/C Request”

      1.1(a)

“Lead Applicant”

      1.5

“Letter of Credit Fee”

      1.3(c)

“Maximum Lawful Rate”

      1.3(e)

“MNPI”

      7.10(a)

“OFAC”

      3.10

“Other Taxes”

      8.1(c)

“Parent”

      Preamble

“Register”

      1.2(b)

“Sale”

      7.9(b)

“SDN List”

      3.10

“Taxes”

“Tax Returns”

     

8.1(a)

3.14

“Unused L/C Facility Fee”

      1.3(b)

 

40



--------------------------------------------------------------------------------

TABLE OF CONTENTS

In addition to the terms defined elsewhere in this Agreement, the following
terms have the following meanings:

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract or otherwise. Without
limitation, any director, executive officer or beneficial owner of (i) ten
percent (10%) or more or (ii) solely for purposes of Sections 3.10, 3.11 and
7.10(d), fifteen percent (15%) or more, of the Stock (either directly or through
ownership of Stock Equivalents) of a Person shall for the purposes of this
Agreement, be deemed to be an Affiliate of the other Person. Notwithstanding the
foregoing, neither GE Capital nor any L/C Issuer shall be deemed an “Affiliate”
of any Applicant or of any Subsidiary of any Applicant solely by reason of the
provisions of the Credit Documents.

“Approved Fund” means any Person (other than a natural Person) that (a) (i) is
or will be engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the Ordinary Course of
Business or (ii) temporarily warehouses loans for GE Capital or any Person
described in clause (i) above and (b) is advised or managed by (i) GE Capital,
(ii) any Affiliate of GE Capital or (iii) any Person (other than an individual)
or any Affiliate of any Person (other than an individual) that administers or
manages GE Capital.

“Assignment” means an assignment agreement entered into by an L/C Issuer, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 7.9 (with the consent of any party whose consent is required by
Section 7.9), substantially in the form of Exhibit 9.1 or any other form
approved by GE Capital.

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel.

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.).

“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
rate last quoted by The Wall Street Journal as the “Prime Rate” in the United
States or, if The Wall Street Journal ceases to quote such rate, the highest per
annum interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by GE Capital) or any similar release by the Federal
Reserve Board (as determined by GE Capital) and (b) the sum of 0.50% per annum
and the Federal Funds Rate. Any change in the Base Rate due to a change in any
of the foregoing shall be effective on the effective date of such change in the
Federal Funds Rate.

 

41



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Applicant incurs or otherwise has any obligation or liability, contingent or
otherwise.

“Business Day” means any day other than a Saturday, Sunday or other day on which
federal reserve banks are authorized or required by law to close.

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of GE Capital or any other L/C Issuer or of any corporation
controlling such Person.

“Capital Lease” means any leasing or similar arrangement which, in accordance
with GAAP, is classified as a capital lease.

“Cash Collateral Account” means that certain account of GE Capital, account
number 50-279-513 in the name of GE Capital at Deutsche Bank Trust Company
Americas in New York, New York, ABA No. 021-001-033, or such other account as
may be specified in writing by GE Capital as the “Cash Collateral Account.”

“Capital Lease Obligations” means all monetary obligations of any Applicant or
any Subsidiary of any Applicant under any Capital Leases.

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any L/C Issuer or
(ii) any commercial bank that is (A) organized under the laws of the United
States, any state thereof or the District of Columbia, (B) “adequately
capitalized” (as defined in the regulations of its primary federal banking
regulators) and (C) has Tier 1 capital (as defined in such regulations) in
excess of $250,000,000 and (e) shares of any United States money market fund
that (i) has substantially all of its assets invested continuously in the types
of investments referred to in clause (a), (b), (c) or (d) above with maturities
as set forth in the proviso below, (ii) has net assets in excess of $500,000,000
and (iii) has obtained from either S&P or Moody’s the highest rating obtainable
for money market funds in the United States; provided, however, that the
maturities of all obligations specified in any of clauses (a), (b), (c) or
(d) above shall not exceed 365 days.

 

42



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Change of Control” means the occurrence of any of the following: (a) any person
shall become the legal or beneficial owner of, or shall have acquired, pursuant
to any Contractual Obligation or otherwise, control over the voting rights of
35% or more of the issued and outstanding Voting Stock of the Parent; (b) the
first day on which a majority of the members of the board of directors of the
Parent are not Continuing Directors; or (c) the Parent shall cease to own and
control legally and beneficially all of the economic and voting rights
associated with all classes of the outstanding Stock of the other Applicants.
For purpose of this definition, the following terms shall have the following
meanings: (x) “person” means any “person” as such term is used in the United
States Securities Exchange Act of 1934, as amended, including any partnership,
limited partnership, syndicate or group of persons that is deemed to be a
“person” for purposes of Sections 13(d) and 14(d)(2) of such Securities Exchange
Act, (y) “beneficial owner” means any “beneficial owner” under and as defined in
Rules 13d-3 and 13d-5 of the United States Securities and Exchange Commission
under such Securities Exchange Act; provided, however, that any person shall be
deemed to be the beneficial owner of all Voting Stock that such person has the
right to acquire, whether such right is exercisable immediately or with the
passage of time and (z) “continuing director” means, at any date of
determination, each individual member of the board of directors of the Parent
who (i) has been a member of such board in the period of twelve (12) successive
calendar months last ended prior to such date or (ii) whose nomination for
election or appointment by the stockholders of the Parent was approved by a vote
of at least two thirds of the directors who were continuing directors at the
time of such nomination.

“Closing Date” means June 14, 2013.

“Code” means the Internal Revenue Code of 1986, as amended.

“Competitor” means each of the Persons that is an actual competitor of the
Applicants and that has been designated as such in writing by the Lead Applicant
and provided to GE Capital.

“Compliance Certificate” means a certificate of the Lead Applicant, on behalf of
each Applicant, in substantially the form of Exhibit 4.2(b) hereto, duly
completed as of the applicable date under subsection 4.2(b).

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person: (a) with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (b) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (c) under
any Rate Contracts; (d) to make take-or-pay or similar payments if required
regardless of nonperformance by any other party or parties to an agreement; or
(e) for the obligations of another Person through

 

43



--------------------------------------------------------------------------------

TABLE OF CONTENTS

any agreement to purchase, repurchase or otherwise acquire such obligation or
any Property constituting security therefor, to provide funds for the payment or
discharge of such obligation or to maintain the solvency, financial condition or
any balance sheet item or level of income of another Person. The amount of any
Contingent Obligation shall be equal to the amount of the obligation so
guaranteed or otherwise supported or, if not a fixed and determined amount, the
maximum amount so guaranteed or supported.

“Continuing Directors” means, as of any date of determination, those members of
the board of directors of the Parent, each of whom (a) was a member of such
board of directors on the Closing Date or (b) was nominated for election or
elected to such board of directors with the approval of a majority of the then
Continuing Directors who were members of such board of directors at the time of
such nomination or election.

“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its Property is bound.

“Credit Documents” means this Agreement, the Fee Letter, the Master Agreement
for Standby Letters of Credit, the Master Agreement for Documentary Letters of
Credit, any L/C Reimbursement Agreements and all other documents delivered to GE
Capital or any L/C Issuer in connection with any of the foregoing.

“Credit Limit” means, as of any time of determination thereof, the sum of
(i) $15,000,000 less (ii) the aggregate amount then available to be drawn under
the GECB Letters of Credit.

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.

“Dollars”, “dollars” and “$” each mean lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service acceptable to GE Capital.

“Excluded Tax” means with respect to GE Capital or any other L/C Issuer
(a) taxes measured by gross income, net income (including branch profits taxes)
and franchise taxes imposed in lieu of net income taxes, in each case imposed on
such Person as a result of a present or former connection between such Person,
on the one hand, and the jurisdiction of the Governmental Authority imposing
such tax or any political subdivision or taxing authority thereof or therein, on
the other hand (other than such

 

44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

connection arising solely such Person having executed, delivered or performed
its obligations or received a payment under, or enforced, any Credit Document);
(b) withholding taxes to the extent that the obligation to withhold amounts
existed on the date that such Person became a party to or an “L/C Issuer” under
this Agreement in the capacity under which such Person makes a claim under
Section 8.1(b) or designates a new Lending Office; (c) taxes that are directly
attributable to the failure (other than as a result of a change in any
Requirement of Law) by such Person to deliver the documentation required to be
delivered pursuant to Section 8.1(f), and (d) in the case of a Non-U.S L/C
Issuer Party, any United States federal withholding taxes imposed on amounts
payable to such Non-U.S. L/C Issuer Party as a result of such Non-U.S. L/C
Issuer Party’s failure to comply with FATCA to establish a complete exemption
from withholding thereunder.

“E-Fax” means any system used to receive or transmit faxes electronically.

“EPCRS” means the Employee Plans Compliance Resolution System, as described in
Revenue Procedure 2008-50, or such successor Benefit Plan correction program.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means, collectively, any Applicant and any Person under common
control or treated as a single employer with, any Applicant, within the meaning
of Section 414(b), (c), (m) or (o) of the Code.

“ERISA Event” means any of the following: (a) the occurrence of a reportable
event described in Section 4043(b) or Section 4043(c) of ERISA with respect to a
Title IV Plan or Multiemployer Plan, unless the 30-day notice requirement has
been duly waived under the applicable regulations; (b) the withdrawal of any
ERISA Affiliate from a Title IV Plan subject to Section 4063 of ERISA during a
plan year in which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (c) the complete or partial withdrawal of any ERISA
Affiliate from any Multiemployer Plan; (d) with respect to any Multiemployer
Plan, the receipt by any ERISA Affiliate of notice of the filing of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA; (e) the filing of a notice of intent
to terminate a Title IV Plan (or treatment of a plan amendment as termination)
under Section 4041 of ERISA; (f) the receipt by any ERISA Affiliate of notice of
the institution of proceedings to terminate a Title IV Plan or Multiemployer
Plan by the PBGC; (g) the failure to make any required contribution of any ERISA
Affiliate to any Title IV Plan or Multiemployer Plan when due; (h) the
imposition of a lien under Section 412 or 430(k) of the Code or Section 303 or
4068 of ERISA on any property (or rights to property, whether real or personal)
of any ERISA Affiliate; (i) the failure of a Benefit Plan or any trust
thereunder intended to qualify for tax exempt status under Section 401 or 501 of
the Code or other Requirements of Law to qualify thereunder (excluding, solely
for purposes of this clause (i), plan document or operational failures that are
eligible for correction

 

45



--------------------------------------------------------------------------------

TABLE OF CONTENTS

under EPCRS and are promptly corrected pursuant to EPCRS); (j) a Title IV plan
is in “at risk” status within the meaning of Code Section 430(i); (k) receipt by
any ERISA Affiliate of notice that a Multiemployer Plan is in “endangered
status” or “critical status” within the meaning of Section 432(b) of the Code;
(l) receipt by any ERISA Affiliate of notice of the institution of proceedings
by the PBGC to terminate or appoint a trustee or administrator in respect of any
Multiemployer Plan; and (m) any other event or condition that might reasonably
be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Title IV Plan
or Multiemployer Plan or for the imposition of any material liability upon any
ERISA Affiliate under Title IV of ERISA other than for PBGC premiums due but not
delinquent.

“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

“E-System” means any electronic system approved by GE Capital, including
Intralinks® and ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by GE Capital, any of its
Related Persons or any other Person, providing for access to data protected by
passcodes or other security system.

“FATCA” means sections 1471, 1472, 1473 and 1474 of the Code, the United States
Treasury Regulations promulgated thereunder and published guidance with respect
thereto.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal Funds transactions with
members of the Federal Reserve System arranged by Federal Funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to GE Capital on such day on such transactions as determined
by GE Capital in a commercially reasonable manner.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

“Fee Letter” means that certain Fee Letter, dated as of the Closing Date, made
by the Applicants in favor of GE Capital.

“First Tier Foreign Subsidiary” means a Foreign Subsidiary held directly by an
Applicant or indirectly by an Applicant through one or more Domestic
Subsidiaries.

 

46



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Fiscal Quarter” means any of the quarterly accounting periods of the
Applicants, ending on the Saturday nearest the last day of each of April, July,
October and January of each year.

“Fiscal Year” means any of the annual accounting periods of the Applicants
ending on the Saturday nearest to the 31st day of January of each year.

“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person that is a “controlled foreign corporation” under Section 957 of the Code.

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession), which are applicable to the circumstances as of the date
of determination, subject to Section 9.3 hereof.

“GECB Letters of Credit” means each of the letters of credit issued prior to the
Closing Date under the Prior Credit Agreement and described by issuer, date of
issuance, letter of credit number, undrawn amount and date of expiry on Schedule
B hereto, including any modifications, extensions or renewals of any GECB Letter
of Credit.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

“Inactive Subsidiary” means, at any time of determination, any Subsidiary that
does not own or lease assets having an aggregate fair market value of equal to
or greater than One Thousand Dollars ($1,000), as of the Closing Date each of
which is identified on Schedule C.

“Indebtedness” of any Person means, without duplication: (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services (other than trade payables
entered into in the Ordinary Course of Business); (c) the face amount of all
letters of credit issued for the account of such Person and without duplication,
all drafts drawn thereunder and all reimbursement or payment obligations with
respect to letters of credit, surety bonds and other similar instruments issued
by such Person; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of Property, assets or businesses; (e) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to Property
acquired by the Person (even

 

47



--------------------------------------------------------------------------------

TABLE OF CONTENTS

though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such Property); (f) all
Capital Lease Obligations; (g) the principal balance outstanding under any
synthetic lease, off-balance sheet loan or similar off balance sheet financing
product; (h) all obligations, whether or not contingent, to purchase, redeem,
retire, defease or otherwise acquire for value any of its own Stock or Stock
Equivalents (or any Stock or Stock Equivalent of a direct or indirect parent
entity thereof) prior to the date that is 180 days after the Maturity Date,
valued at, in the case of redeemable preferred Stock, the greater of the
voluntary liquidation preference and the involuntary liquidation preference of
such Stock plus accrued and unpaid dividends; (i) all indebtedness referred to
in clauses (a) through (h) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien upon or in Property (including accounts and contracts rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such indebtedness; and (j) all Contingent Obligations described in
clause (a) of the definition thereof in respect of indebtedness or obligations
of others of the kinds referred to in clauses (a) through (i) above.

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case in (a) and (b) above, undertaken under U.S. Federal,
state or foreign law, including the Bankruptcy Code.

“IRS” means the Internal Revenue Service of the United States and any successor
thereto.

“Issue” means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled decrease in the face amount of, such
Letter of Credit, or to cause any Person to do any of the foregoing. The terms
“Issued” and “Issuance” have correlative meanings.

“L/C Issuer” means GE Capital or an Affiliate thereof or a bank or other legally
authorized Person, in each case, reasonably acceptable to GE Capital, in such
Person’s capacity as an issuer of Letters of Credit hereunder.

“L/C Reimbursement Obligation” means, for any Letter of Credit, the obligation
of the Applicants to the L/C Issuer thereof or to GE Capital (as applicable), as
and when matured, to pay all amounts drawn under such Letter of Credit.

“Lending Office” means, with respect to GE Capital or any other L/C Issuer, the
office or offices of such Person specified as its “Lending Office” beneath its
name on the applicable signature page hereto, or such other office or offices of
such Person as it may from time to time notify the Lead Applicant and GE
Capital.

 

48



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Letter of Credit” means documentary or standby letters of credit Issued for the
account of the Applicants by the L/C Issuers, and bankers’ acceptances Issued by
an Applicant, for which GE Capital has incurred Letter of Credit Obligations.

“Letter of Credit Obligations” means all outstanding obligations incurred by GE
Capital at the request of the Applicants or the Lead Applicant, whether direct
or indirect, contingent or otherwise, due or not due, in connection with the
Issuance of Letters of Credit by the L/C Issuers. The amount of such Letter of
Credit Obligations shall equal the maximum amount that may be payable by GE
Capital thereupon or pursuant thereto and shall not include any commitment of GE
Capital or any L/C Issuer to Issue Letters of Credit.

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or
otherwise), security interest or other security arrangement and any other
preference, priority or preferential arrangement of any kind or nature
whatsoever, including those created by, arising under or evidenced by any
conditional sale contract or other title retention agreement, the interest of a
lessor under a Capital Lease and any synthetic or other financing lease having
substantially the same economic effect as any of the foregoing.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

“Material Adverse Effect” means: (a) a material adverse change in, or a material
adverse effect upon, the operations, business, Properties, condition (financial
or otherwise) or prospects of any Applicant or the Applicants and their
Subsidiaries taken as a whole; (b) a material impairment of the ability of any
Applicant, any Subsidiary of any Applicant or any other Person (other than the
GE Capital or any other L/C Issuers) to perform in any material respect its
obligations under any Credit Document; or (c) a material adverse effect upon
(i) the legality, validity, binding effect or enforceability of any Credit
Document, or (ii) the perfection or priority of GE Capital’s security interests
hereunder in the Cash Collateral.

“Maturity Date” means the date that is the earlier to occur of (a) the fourth
anniversary of the Closing Date, (b) the voluntary termination of this Agreement
by the Applicants by ten (10) days’ prior written notice to GE Capital (or such
shorter notice as shall be acceptable to GE Capital) and (c) the Salus
Indebtedness Termination Date.

 

49



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Multiemployer Plan” means any multiemployer plan, as defined in Section 3(37)
or 4001(a)(3) of ERISA, as to which any ERISA Affiliate incurs or otherwise has
any obligation or liability, contingent or otherwise.

“Non-U.S. L/C Issuer Party” means each L/C Issuer that is not a United States
person as defined in Section 7701(a)(30) of the Code.

“Obligations” means all Indebtedness, advances, debts, liabilities, obligations,
covenants and duties owing by any Applicant to GE Capital, any other L/C Issuer
or any other Person required to be indemnified, that arises under any Credit
Document, whether or not for the payment of money, whether arising by reason of
the Issuance of a Letter of Credit or a guaranty, indemnification or in any
other manner, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising and however acquired.

“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business, as conducted by any such
Person in accordance with past practice and undertaken by such Person in good
faith and not for purposes of evading any covenant or restriction in any Credit
Document.

“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation
and any shareholder rights agreement, (b) for any partnership, the partnership
agreement and, if applicable, certificate of limited partnership, (c) for any
limited liability company, the operating agreement and articles or certificate
of formation or (d) any other document setting forth the manner of election or
duties of the officers, directors, managers or other similar persons, or the
designation, amount or relative rights, limitations and preference of the Stock
of a Person.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56, as amended.

“PBGC” means the United States Pension Benefit Guaranty Corporation any
successor thereto.

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or Governmental Authority.

“Prior Credit Agreement” means the Credit Agreement, dated as of May 26, 2011,
among the Applicants, the other Credit Parties party thereto, and GE Capital as
Agent, Lender, L/C Issuer and Swingline Lender, as such agreement may have been
amended, supplemented or otherwise modified from time to time.

 

50



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Prior Indebtedness” means all Loans, L/C Reimbursement Obligations and other
Obligations arising under (and as such terms are defined in) the Prior Credit
Agreement, but excluding the L/C Reimbursement Obligations and other Obligations
under the Prior Credit Agreement relating to the GECB Letters of Credit.

“Prior Lender” means GE Capital.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.

“Rate Contracts” means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) and any other agreements or arrangements designed to
provide protection against fluctuations in interest or currency exchange rates.

“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article II) and other
consultants and agents of or to such Person or any of its Affiliates.

“Requirement of Law” means, as to any Person, any law (statutory or common),
ordinance, treaty, rule, regulation, order, policy, other legal requirement or
determination of an arbitrator or of a Governmental Authority, in each case
applicable to or binding upon such Person or any of its Property or to which
such Person or any of its Property is subject.

“Responsible Officer” means the chief executive officer or the president of an
Applicant or the Lead Applicant, as applicable, or any other officer having
substantially the same authority and responsibility; or, with respect to
compliance with financial covenants or delivery of financial information, the
chief financial officer or the treasurer of an Applicant or the Lead Applicant,
as applicable, or any other officer having substantially the same authority and
responsibility.

“Rollover Letters of Credit” means each of the letters of credit issued prior to
the Closing Date under the Prior Credit Agreement and described by issuer, date
of issuance, letter of credit number, undrawn amount and date of expiry on
Schedule D hereto, including any modifications, extensions or renewals of any
Rollover Letter of Credit.

“Salus Indebtedness Termination Date” means the date upon which each of the
following shall occur: (a) the payment in full in cash of the principal and
interest on all indebtedness outstanding under that certain Credit Agreement,
dated as of June 14, 2013, among the Lead Applicant and certain of its
Subsidiaries party thereto from time to time, the lenders party thereto from
time to time, and Salus Capital Partners, LLC, as administrative agent and
collateral agent, as amended or otherwise modified from time to time; (b) the
payment in full in cash of all other obligations that are due and payable or

 

51



--------------------------------------------------------------------------------

TABLE OF CONTENTS

otherwise accrued and owing at or prior to the time such principal and interest
are paid (other than contingent indemnification obligations to the extent no
claim giving rise thereto has been asserted); and (c) the termination or
expiration of all commitments, if any, to extend credit under such Credit
Agreement.

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small capital.
In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities shall be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.

“Subsidiary” of a Person means any corporation, association, limited liability
company, partnership, joint venture or other business entity of which more than
fifty percent (50%) of the voting Stock, is owned or controlled directly or
indirectly by the Person, or one or more of the Subsidiaries of the Person, or a
combination thereof.

“Tax Affiliate” means, (a) each Applicant and its Subsidiaries and (b) any
Affiliate of an Applicant with which such Applicant files or is required to file
tax returns on a consolidated, combined, unitary or similar group basis.

“Title IV Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA, other than a Multiemployer Plan, to which any
ERISA Affiliate incurs or otherwise has any obligation or liability, contingent
or otherwise.

“Transfer of Liability for Letters of Credit” means that certain Transfer of
Liability for Letters of Credit, dated as of even date herewith, by and among GE
Capital Bank, GE Capital and each of the Applicants party thereto.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“United States” and “U.S.” each means the United States of America.

 

52



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“U.S. L/C Issuer Party” means each L/C Issuer that is a United States person as
defined in Section 7701(a)(30) of the Code.

“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the occurrence of any contingency).

“Wholly-Owned Subsidiary” means any Subsidiary in which (other than directors’
qualifying shares required by law) one hundred percent (100%) of the Stock and
Stock Equivalents, at the time as of which any determination is being made, is
owned, beneficially and of record, by any Applicant, or by one or more of the
other Wholly-Owned Subsidiaries, or both.

9.2 Other Interpretive Provisions.

(a) Defined Terms. Unless otherwise specified herein or therein, all terms
defined in this Agreement or in any other Credit Document shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto. The meanings of defined terms shall be equally applicable to
the singular and plural forms of the defined terms. Terms (including
uncapitalized terms) not otherwise defined herein and that are defined in the
UCC shall have the meanings therein described.

(b) The Agreement. The words “hereof”, “herein”, “hereunder” and words of
similar import when used in this Agreement or any other Credit Document shall
refer to this Agreement or such other Credit Document as a whole and not to any
particular provision of this Agreement or such other Credit Document; and
subsection, section, schedule and exhibit references are to this Agreement or
such other Credit Documents unless otherwise specified.

(c) Certain Common Terms. The term “documents” includes any and all instruments,
documents, agreements, certificates, indentures, notices and other writings,
however evidenced. The term “including” is not limiting and means “including
without limitation.”

(d) Performance; Time. Whenever any performance obligation hereunder or under
any other Credit Document (other than a payment obligation) shall be stated to
be due or required to be satisfied on a day other than a Business Day, such
performance shall be made or satisfied on the next succeeding Business Day. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including”; the words “to” and “until”
each mean “to but excluding”, and the word “through” means “to and including.”
If any provision of this Agreement or any other Credit Document refers to any
action taken or to be taken by any Person, or which such Person is prohibited
from taking, such provision shall be interpreted to encompass any and all means,
direct or indirect, of taking, or not taking, such action.

 

53



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e) Contracts. Unless otherwise expressly provided herein or in any other Credit
Document, references to agreements and other contractual instruments, including
this Agreement and the other Credit Documents, shall be deemed to include all
subsequent amendments, thereto, restatements and substitutions thereof and other
modifications and supplements thereto which are in effect from time to time, but
only to the extent such amendments and other modifications are not prohibited by
the terms of any Credit Document.

(f) Laws. References to any statute or regulation are to be construed as
including all statutory and regulatory provisions related thereto or
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

9.3 Accounting Terms and Principles. All accounting determinations required to
be made pursuant hereto shall, unless expressly otherwise provided herein, be
made in accordance with GAAP. All financial statements, Compliance Certificates
and similar documents provided hereunder shall be provided together with a
reconciliation between the calculations and amounts set forth therein before and
after giving effect to any change in GAAP. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed without giving effect to any election under Accounting
Standards Codification 825-10 (or any other Financial Accounting Standard having
a similar result or effect) to value any Indebtedness or other liabilities of
any Applicant or any Subsidiary of any Applicant at “fair value.”

9.4 Payments. GE Capital may set up standards and procedures to determine or
redetermine the equivalent in Dollars of any amount expressed in any currency
other than Dollars and otherwise may, but shall not be obligated to, rely on any
determination made by any Applicant or any other L/C Issuer. Any such
determination or redetermination by GE Capital shall be conclusive and binding
for all purposes, absent manifest error. No determination or redetermination by
any Applicant or any other L/C Issuer and no other currency conversion shall
change or release any obligation of any Applicant or any other L/C Issuer (other
than GE Capital and its Related Persons) under any Credit Document, each of
which agrees to pay separately for any shortfall remaining after any conversion
and payment of the amount as converted. GE Capital may round up or down, and may
set up appropriate mechanisms to round up or down, any amount hereunder to
nearest higher or lower amounts and may determine reasonable de minimis payment
thresholds.

[Signature Pages Follow.]

 

54



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

APPLICANTS: DELIA*S, INC. By: /s/ David J.
Dick                                                  Name: David J. Dick Title:
Chief Financial Officer and Treasurer DELIA*S DISTRIBUTION COMPANY By: /s/ David
J. Dick                                                  Name: David J. Dick
Title: Chief Financial Officer and Treasurer ALLOY MERCHANDISE, LLC By: /s/
David J. Dick                                                  Name: David J.
Dick Title: Chief Financial Officer and Treasurer DELIA*S OPERATING COMPANY By:
/s/ David J. Dick                                                  Name: David
J. Dick Title: Chief Financial Officer and Treasurer DELIA*S RETAIL COMPANY By:
/s/ David J. Dick                                                  Name: David
J. Dick Title: Chief Financial Officer and Treasurer AMG DIRECT, LLC By: /s/
David J. Dick                                                  Name: David J.
Dick Title: Chief Financial Officer and Treasurer

 

DELIA*S, INC.

LETTER OF CREDIT AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

TABLE OF CONTENTS

DELIA*S GROUP INC. By: /s/ David J.
Dick                                                  Name: David J. Dick Title:
Chief Financial Officer and Treasurer DELIA*S BRAND LLC By: /s/ David J.
Dick                                                  Name: David J. Dick Title:
Chief Financial Officer and Treasurer DACCS, INC. By: /s/ David J.
Dick                                                  Name: David J. Dick Title:
Chief Financial Officer and Treasurer DELIA*S ASSETS CORP. By: /s/ David J.
Dick                                                  Name: David J. Dick Title:
Chief Financial Officer and Treasurer

Address for notices:

dELiA*s, Inc.

50 W. 23rd Street

New York, New York 10010

Attn: Marc Schuback

Facsimile: (212) 590-6310

 

 

DELIA*S, INC.

LETTER OF CREDIT AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LEAD APPLICANT: DELIA*S, INC. By: /s/ David J.
Dick                                                  Name: David J. Dick Title:
Chief Financial Officer and Treasurer

 

Address for notices:

dELiA*s, Inc.

50 W. 23rd Street

New York, New York 10010

Attn: Marc Schuback

Facsimile: (212) 590-6310

 

Address for wire transfers:

JPMorgan Chase Bank, N.A.

270 Park Ave, 42nd Floor

New York, NY 10017

 

DELIA*S, INC.

LETTER OF CREDIT AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written

 

GENERAL ELECTRIC CAPITAL CORPORATION By: /s/ Nicole M.
Cipriani                        

Name: Nicole M. Cipriani

Title: Duly Authorized Signatory

Address for Notices:

General Electric Capital Corporation

201 Merritt 7

Norwalk, CT 06851

Attn: dELiA*s Account Manager

Facsimile: (203) 956-4098

 

With copies to:

 

General Electric Capital Corporation

10 Riverview Drive

Danbury, CT 06810

Attn: Mark O’Leary

Facsimile: (203) 749-4562

 

General Electric Capital Corporation

201 Merritt 7

Norwalk, CT 06851

Attn: John Pistocchi

Facsimile: (203) 956-4098

 

McGuireWoods LLP

1230 Peachtree Street N.E.

Atlanta, GA 30309-3534

Attention: Hilary P. Jordan, Esq.

Facsimile (404) 443-5690

 

Address for payments:

 

ABA No. 021-001-033

Account Number 50279513

Deutsche Bank Trust Company Americas

New York, New York

Account Name: General Electric Capital

Corporation

Reference: CFK1596/dELiA’s, Inc.

 

DELIA*S, INC.

LETTER OF CREDIT AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE A

Applicants

DELIA*S, INC.

DELIA*S DISTRIBUTION COMPANY

ALLOY MERCHANDISE, LLC

DELIA*S OPERATING COMPANY

DELIA*S RETAIL COMPANY

AMG DIRECT, LLC

DELIA*S GROUP INC.

DELIA*S BRAND LLC

DACCS, INC.

DELIA*S ASSETS CORP.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE B

GECB Letters of Credit

 

Issuer

   Issuance Date      L/C Number    Amount      Expiry Date  

GE Capital Bank

     2/13/2013       AS0022669U    $ 600,000         9/30/2013   

GE Capital Bank

     2/28/2012       AS0010265    $ 300,000         12/31/2013   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE C

Inactive Subsidiaries

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE D

Rollover Letters of Credit

 

Issuer

   Issuance Date    L/C Number    Amount      Expiry Date

General Electric Capital Corporation

   10/30/2001    NZS417370    $ 1,500,000.00       12/31/2013

General Electric Capital Corporation

   10/30/2001    NZS417371    $ 4,500,000.00       12/31/2013

General Electric Capital Corporation

   8/9/2004    NZS900622    $ 250,000.00       12/31/2013

General Electric Capital Corporation

   8/9/2006    NZS902794    $ 1,146,175.73       3/31/2014

General Electric Capital Corporation

   10/8/2010    NZS906617    $ 300,000.00       12/31/2013

General Electric Capital Corporation

   3/16/2011    SC0102803U    $ 2,000,000.00       12/31/2013

General Electric Capital Corporation

   5/9/2013    IC0311054G    $ 65,722.50       7/31/2013

General Electric Capital Corporation

   5/9/2013    IC0311056G    $ 67,768.69       7/31/2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 3.5

Litigation

1. GeoTag, Inc. v. Delias, Inc.; U.S. District Court, Eastern District of Texas;
Case No. 2:12cv00454 (severed from previous lawsuit captioned GeoTag, Inc. v.
Circle K Stores, Inc., et al; Case No. 2:11cv00405). On September 13, 2011,
GeoTag, Inc. (“GeoTag”) sued Circle K Stores, Inc. in the U.S. District Court
for the Eastern District of Texas for patent infringement of U.S. Patent
No. 5,930,474. GeoTag filed an Amended Complaint on October 25, 2011, adding
dELiA*s, Inc., along with 54 other defendants, to the lawsuit. On August 14,
2012, the Court severed the lawsuit into individual cases against each
defendant. The Court subsequently consolidated virtually all of the GeoTag cases
pending in the Eastern District of Texas, including the case against dELiA*s,
Inc., for all pretrial matters. Discovery is on-going in the case and the trial
is currently scheduled for early December 2013.

2. Vanida Shuller v. dELiA*s Retail Company, Circuit Court of Cook County,
Illinois, County Department, Law Division (No.: 13L001683). This is a customer
accident in one of our stores. This matter is fully covered by insurance.

3. United Fabrics v. dELiA*s, Inc.; Entry, Inc.; A’Gaci, LLC, et. al., United
States District Court Central District of California (CV 12-02858). This is a
copyright infringement action based on a fabric pattern allegedly used in
material for a dress sold by dELiA*s. This matter is still being investigated
and is expected to be covered by our vendor or insurance company.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 3.8

Ventures, Subsidiaries and Affiliates; Outstanding Stock

 

Name

  

Record

Member/Owner

   Types of Interest Held
by Record
Owner/Member    State of
Incorporation

dELiA*s Assets Corp.

   dELiA*s, Inc.    100 Shares    Delaware

Alloy Merchandise, LLC

   dELiA*s, Inc.    Membership Interest    Delaware

DACCS, Inc.

   dELiA*s, Inc.    100 Shares    Ohio

dELiA*s Group, Inc.

   dELiA*s Assets Corp. (formerly dELiA*s Corp.)    1,000 Shares    Delaware

dELiA*s Brand LLC

   dELiA*s Assets Corp.    Membership Interest    Delaware

dELiA*s Operating Company

   dELiA*s Group, Inc. (formerly dELiA*s Inc.)    100 Shares    Delaware

dELiA*s Distribution Company

   dELiA*s Group, Inc. (formerly dELiA*s Inc.)    100 Shares    Delaware

dELiA*s Retail Company

   dELiA*s Group, Inc. (formerly dELiA*s Inc.)    100 Shares    Delaware

AMG Direct, LLC

   dELiA*s Operating Company    Membership Interest    Delaware



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

LOGO [g556813ge.jpg]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 3.9

Jurisdiction of Organization; Chief Executive Office

 

Name of

Company

  

Type of

Organization

  

Jurisdiction of

Organization

  

Organizational

Identification

Number

  

Address of Chief

Executive Office

dELiA*s, Inc.

   Corporation    Delaware    3764172   

50 West 23rd Street

New York, NY 10010

dELiA*s Distribution Company

   Corporation    Delaware    2765579    348 Poplar Street, Hanover, PA 17331

Alloy Merchandise, LLC

   Limited Liability Company    Delaware    3588203   

50 West 23rd Street

New York, NY 10010

dELiA*s Operating Company

   Corporation    Delaware    2765574   

50 West 23rd Street

New York, NY 10010

dELiA*s Retail Company

   Corporation    Delaware    2785335   

50 West 23rd Street

New York, NY 10010

dELiA*s Assets Corp.

   Corporation    Delaware    2782683   

50 West 23rd Street

New York, NY 10010

dELiA*s Group Inc.

   Corporation    Delaware    2661121   

50 West 23rd Street

New York, NY 10010

dELiA*s Brand LLC

   Limited Liability Company    Delaware    3622401   

50 West 23rd Street

New York, NY 10010

AMG Direct, LLC

   Limited Liability Company    Delaware    3803968   

50 West 23rd Street

New York, NY 10010

DACCS, Inc.

   Corporation    Ohio    1741826   

50 West 23rd Street

New York, NY 10010

Prior Names

 

Date of Change

  

Description of Change

June 27, 2011

   Droog, Inc. merged into dELiA*s Group Inc.

June 14, 2011

   GFLA, Inc. merged into dELiA*s, Inc.

June 14, 2011

   OG Restructuring, Inc. merged into dELiA*s, Inc.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Date of Change

  

Description of Change

June 27, 2011

   dELiA*s Japan Company merged into dELiA*s Group Inc.

June 27, 2011

   dELiA*s Properties, Inc. merged into dELiA*s Group Inc.

June 27, 2011

   TSI Retail Company merged into dELiA*s Group Inc.

June 27, 2011

   SCREEM! Inc. merged into dELiA*s Group Inc.

June 27, 2011

   SBH Restructuring Corp. merged into dELiA*s Group Inc.

June 27, 2011

   TSI Promotional Company merged into dELiA*s Group Inc.

July 7, 2011

   iTurf Finance Company merged into dELiA*s Assets Corp.

June 14, 2011

   Skate Direct, LLC merged into dELiA*s, Inc.

June 14, 2011

   DC Restructuring, LLC merged into dELiA*s, Inc.

June 27, 2011

   dELiA*s Delaware Company merged into dELiA*s Group Inc.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 3.14

Closing Date Tax Audits/Examinations

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT 1.1(a)

TO

LETTER OF CREDIT AGREEMENT

FORM OF L/C REQUEST

[NAME OF L/C ISSUER], as L/C Issuer

under the Letter of Credit Agreement referred to below

                    , 20__

Re: dELiA*s, Inc. (the “Lead Applicant”)

Reference is made to the Letter of Credit Agreement, dated as of June 14, 2013
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Letter of Credit Agreement”), among the Lead Applicant, the
other Applicants from time to time party thereto, General Electric Capital
Corporation (“GE Capital”), as an L/C Issuer, and each of the other L/C Issuers
from time to time party thereto. Capitalized terms used herein but not otherwise
defined herein shall have the respective meanings ascribed to such terms in the
Letter of Credit Agreement.

The Lead Applicant, on behalf of the Applicants, hereby gives you notice,
irrevocably, pursuant to Section 1.1(a) of the Letter of Credit Agreement, of
its request for your Issuance of a Letter of Credit, in a form satisfactory to
GE Capital, for the benefit of [Name of Beneficiary], in the amount of
$            , to be Issued on             ,              (the “Issue Date”)
with an expiration date of             ,             .

The undersigned hereby certifies that, except as set forth on Schedule A
attached hereto, the following statements are true on the date hereof and will
be true on the Issue Date, both before and after giving effect to the Issuance
of the Letter of Credit requested above and any other Letter of Credit to be
Issued on or before the Issue Date:

(i) the representations and warranties set forth in Article III of the Letter of
Credit Agreement and elsewhere in the Credit Documents are true and correct in
all material respects (without duplication of any materiality qualifier
contained therein), except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties were true and correct in all material respects (without duplication
of any materiality qualifier contained therein) as of such earlier date;

(ii) no Default or Event of Default has occurred and is continuing; and

(iii) the Applicants have deposited immediately available funds into the Cash
Collateral Account in an amount equal to 105% of the original stated amount of
the Letter of Credit requested above.

[Signature follows.]

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

DELIA*S, INC., as the Lead Applicant By:      

Name:

Title:

 

DELIA*S, INC.

L/C REQUEST DATED _____________, ____

SIGNATURE PAGE



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT 2.1

TO

LETTER OF CREDIT AGREEMENT

Dated as of June 14, 2013

by and among

DELIA*S, INC.,

as the Lead Applicant,

THE OTHER APPLICANTS PARTY THERETO FROM TIME TO TIME,

and

GENERAL ELECTRIC CAPITAL CORPORATION

****************************************



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Set forth below is a Closing Checklist, which lists documents and information
delivered in connection with the Letter of Credit Agreement (“Letter of Credit
Agreement”) listed herein as Document No. 1, the other Credit Documents and the
transactions contemplated thereunder. Each capitalized term used but not defined
herein shall have the meaning ascribed to such term in the Letter of Credit
Agreement and all section references herein are to Sections of the Letter of
Credit Agreement, unless otherwise indicated. All documents are dated as of
June 14, 2013 unless otherwise indicated.

I. PARTIES

 

A.

   GE Capital — General Electric Capital Corporation, a Delaware corporation

B.

   Lead Applicant — dELiA*s, Inc., a Delaware corporation

C.

   Applicants –    dELiA*s, Inc., a Delaware corporation      

Alloy Merchandise, LLC, a Delaware limited liability company

     

dELiA*s Operating Company, a Delaware corporation

     

dELiA*s Distribution Company, a Delaware corporation

     

dELiA*s Retail Company, a Delaware corporation

     

dELiA*s Assets Corp., a Delaware corporation

     

DACCS, Inc., an Ohio corporation

     

AMG Direct, LLC, a Delaware limited liability company

     

dELiA*s Brand LLC, a Delaware limited liability company

     

dELiA*s Group Inc., a Delaware corporation

II. COUNSEL TO PARTIES

 

A.

   MW — McGuireWoods LLP, counsel to GE Capital

B.

   TS — Troutman Sanders LLP, counsel to the Applicants



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Action or Document

  

Responsibility

  

Executed by

PRINCIPAL CREDIT DOCUMENTS

1.      Letter of Credit Agreement

   MW   

Applicants

GE Capital

Schedules

   —    —

(i) Schedule A – Applicants

   Applicants    —

(ii) Schedule B – GECB Letters of Credit

   Applicants    —

(iii) Schedule C – Inactive Subsidiaries

   Applicants    —

(iv) Schedule D – Rollover Letters of Credit

   Applicants    —

(v) Schedule 3.5 – Litigation

   Applicants    —

(vi) Schedule 3.8 – Ventures, Subsidiaries and Affiliates; Outstanding Stock

   Applicants    —

(vii) Schedule 3.9 – Jurisdiction of Organization; Chief Executive Office

   Applicants    —

(viii) Schedule 3.14 – Closing Date Tax Audits/Examinations

   Applicants    —

Exhibits

   —    —

(i) Exhibit 1.1(a) – Form of L/C Request

   MW    —

(ii) Exhibit 2.1 – Closing Checklist

   MW    —

(iii) Exhibit 4.2(b) – Form of Compliance Certificate

   MW    —

(iv) Exhibit 9.1 – Form of Assignment

   MW    —

2.      Master Agreement for Standby Letters of Credit

   MW   

Applicants

GE Capital

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Action or Document

  

Responsibility

  

Executed by

3.      Master Agreement for Documentary Letters of Credit

   MW   

Applicants

GE Capital

4.      Fee Letter

   MW   

Applicants

GE Capital

CORPORATE AND ORGANIZATIONAL DOCUMENTS

     

5.      Certificates from secretary or assistant secretary of dELiA*s, Inc.,
certifying to (a) articles of incorporation, and all amendments thereto,
certified by the secretary of the state of incorporation, (b) bylaws, and all
amendments thereto, (c) resolutions and (d) the incumbency and signatures of the
officers of dELiA*s, Inc. executing the Letter of Credit Agreement and the other
Credit Documents.

   TS    dELiA*s, Inc.

6.      Certificates from secretary or assistant secretary of Alloy Merchandise,
LLC, certifying to (a) articles of incorporation, and all amendments thereto,
certified by the secretary of the state of incorporation, (b) operating
agreement, and all amendments thereto, (c) resolutions and (d) the incumbency
and signatures of the officers of Alloy Merchandise, LLC executing the Letter of
Credit Agreement and the other Credit Documents.

   TS    Alloy Merchandise, LLC

7.      Certificates from secretary or assistant secretary of DACCS, Inc.,
certifying to (a) articles of incorporation, and all amendments thereto,
certified by the secretary of the state of incorporation, (b) bylaws, and all
amendments thereto, (c) resolutions and (d) the incumbency and signatures of the
officers of DACCS, Inc. executing the Letter of Credit Agreement and the other
Credit Documents.

   TS    DACCS, Inc.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Action or Document

  

Responsibility

  

Executed by

8.      Certificates from secretary or assistant secretary of dELiA*s Operating
Company, certifying to (a) articles of incorporation, and all amendments
thereto, certified by the secretary of the state of incorporation, (b) bylaws,
and all amendments thereto, (c) resolutions and (d) the incumbency and
signatures of the officers of dELiA*s Operating Company executing the Letter of
Credit Agreement and the other Credit Documents.

   TS    dELiA*s Operating Company

9.      Certificates from secretary or assistant secretary of dELiA*s
Distribution Company, certifying to (a) articles of incorporation, and all
amendments thereto, certified by the secretary of the state of incorporation,
(b) bylaws, and all amendments thereto, (c) resolutions and (d) the incumbency
and signatures of the officers of dELiA*s Distribution Company executing the
Letter of Credit Agreement and the other Credit Documents.

   TS    dELiA*s Distribution Company

10.    Certificates from secretary or assistant secretary of dELiA*s Retail
Company, certifying to (a) articles of incorporation, and all amendments
thereto, certified by the secretary of the state of incorporation, (b) bylaws,
and all amendments thereto, (c) resolutions and (d) the incumbency and
signatures of the officers of dELiA*s Retail Company executing the Letter of
Credit Agreement and the other Credit Documents.

   TS    dELiA*s Retail Company

11.    Certificates from secretary or assistant secretary of AMG Direct, LLC,
certifying to (a) articles of incorporation, and all amendments thereto,
certified by the secretary of the state of incorporation, (b) operating
agreement, and all amendments thereto, (c) resolutions and (d) the incumbency
and signatures of the officers of AMG Direct, LLC executing the Letter of Credit
Agreement and the other Credit Documents.

   TS    AMG Direct, LLC

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Action or Document

  

Responsibility

  

Executed by

12.    Certificates from secretary or assistant secretary of dELiA*s Brand LLC,
certifying to (a) articles of incorporation, and all amendments thereto,
certified by the secretary of the state of incorporation, (b) operating
agreement, and all amendments thereto, (c) resolutions and (d) the incumbency
and signatures of the officers of dELiA*s Brand LLC executing the Letter of
Credit Agreement and the other Credit Documents.

   TS    dELiA*s Brand LLC

13.    Certificates from secretary or assistant secretary of dELiA*s Group Inc.,
certifying to (a) articles of incorporation, and all amendments thereto,
certified by the secretary of the state of incorporation, (b) operating
agreement, and all amendments thereto, (c) resolutions and (d) the incumbency
and signatures of the officers of dELiA*s Group Inc. executing the Letter of
Credit Agreement and the other Credit Documents.

   TS    dELiA*s Group Inc.

14.    Certificates from secretary or assistant secretary of dELiA*s Assets
Corp., certifying to (a) articles of incorporation, and all amendments thereto,
certified by the secretary of the state of incorporation, (b) operating
agreement, and all amendments thereto, (c) resolutions and (d) the incumbency
and signatures of the officers of dELiA*s Assets Corp. executing the Letter of
Credit Agreement and the other Credit Documents.

   TS    dELiA*s Assets Corp.

15.    Certificates of good standing, foreign qualification to do business (or
foreign equivalent thereof) of the Applicants from the secretary of state
indicated on Exhibit A

   TS    —-

MISCELLANEOUS CLOSING DOCUMENTS

     

16. Transfer of Liability (regarding certain Rollover L/Cs)

   MW   

GE Capital Bank

GE Capital

Applicants

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Action or Document

  

Responsibility

  

Executed by

DEBT REPAYMENT DOCUMENTS

17.    Payoff Letter executed and delivered by GE Capital

   TS   

Applicants

GE Capital

18.    UCC3 Terminations

   MW    —

19.    Deposit Account Control Agreement Terminations

   MW   

Applicants

JPMC

GE Capital

20.    Securities Account Control Agreement Termination

   MW   

Applicants

Wells Fargo

GE Capital

21.    Termination of Credit Card Agreements from Chase Paymentech

   MW   

Applicants

Chase

GE Capital

22.    Release of Security Interest in Trademarks

   MW    GE Capital

23.    Satisfaction of Mortgage

   MW    GE Capital

OPINION OF COUNSEL

     

24.    Opinion of TS

   TS    TS

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT A

GOOD STANDING CERTIFICATES AND FOREIGN QUALIFICATIONS TO DO BUSINESS

 

ENTITY

  

JURISDICTIONS

dELiA*s, Inc.

  

Delaware

New York

Alloy Merchandise, LLC

  

Delaware

New York

Ohio

Pennsylvania

Virginia

DACCS, Inc.

   Ohio

dELiA*s Operating Company

  

Delaware

Louisiana

Ohio

Pennsylvania

California

dELiA*s Distribution Company

  

Delaware

Pennsylvania

dELiA*s Retail Company

  

Delaware

Alabama

Arizona

California

Connecticut

Florida

Georgia

Illinois

Indiana

Iowa

Kansas

Louisiana

Maine

Maryland

Massachusetts

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  

Michigan

Minnesota

Missouri

New Jersey

New York

North Carolina

Ohio

Pennsylvania

Rhode Island

South Carolina

Tennessee

Texas

Virginia

Washington

West Virginia

Wisconsin

AMG Direct, LLC

  

Delaware

Ohio

dELiA*s Brand LLC

   Delaware

dELiA*s Group Inc.

  

Delaware

Pennsylvania

dELiA*s Assets Corp. (dELiA*s Corp.)

  

Delaware

Pennsylvania

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT 4.2(b)

TO

LETTER OF CREDIT AGREEMENT

COMPLIANCE CERTIFICATE

DELIA*S, INC.

Date:             , 201_

This Compliance Certificate (this “Certificate”) is given by DELIA*S, INC., a
Delaware corporation (the “Parent”), in its capacity as the “Lead Applicant”,
pursuant to subsection 4.2(b) of that certain Letter of Credit Agreement, dated
as of June 14, 2013, among the Parent and each of the other Persons party
thereto as “Applicants”, GENERAL ELECTRIC CAPITAL CORPORATION (“GE Capital”), as
an L/C Issuer, and each of the other L/C Issuers from time to time party thereto
(as such agreement may be amended, restated, supplemented or otherwise modified
from time to time, the “Letter of Credit Agreement”). Capitalized terms used
herein without definition shall have the meanings set forth in the Letter of
Credit Agreement.

The officer executing this Certificate is a Responsible Officer of the Lead
Applicant and as such is duly authorized to execute and deliver this Certificate
on behalf of the Applicants. By executing this Certificate, such officer hereby
certifies to GE Capital and each other L/C Issuer, on behalf of the Applicants,
that:

(a) the financial statements delivered with this Certificate in accordance with
subsection 4.1(a), 4.1(b) and/or 4.1(c) of the Letter of Credit Agreement are
correct and complete and fairly present, in all material respects, in accordance
with GAAP the financial position and the results of operations of the Parent and
its Subsidiaries as of the dates of and for the periods covered by such
financial statements (subject, in the case of interim financial statements, to
normal year-end adjustments and the absence of footnote disclosure);

(b) to the best of such officer’s knowledge, each Applicant and each of their
Subsidiaries, during the period covered by such financial statements, has
observed and performed all of their respective covenants and other agreements in
the Letter of Credit Agreement and the other Credit Documents to be observed or
performed by them, and such officer does not have knowledge of any Default or
Event of Default [except as specified on the written attachment hereto]; and

(c) since the Closing Date and except as disclosed in prior Certificates
delivered to GE Capital, no Applicant has:

(i) changed its legal name, identity, jurisdiction of incorporation,
organization or formation or organizational structure or formed or acquired any
Subsidiary except as follows:                                          
               ;

(ii) merged or consolidated with or into, any Person, except as follows:
                                                             ; or

(iii) changed its address or otherwise relocated, except as follows:
                                                             .

[Remainder of page intentionally blank; signatures follow.]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the Lead Applicant has caused this Certificate to be
executed by one of its Responsible Officers this              day of
                 201_.

 

DELIA*S, INC. By:     Name:     Its:    

 

DELIA*S, INC.

COMPLIANCE CERTIFICATE

SIGNATURE PAGE



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT 9.1

TO

LETTER OF CREDIT AGREEMENT

FORM OF ASSIGNMENT

This ASSIGNMENT, dated as of the Effective Date, is entered into between
                 (“the Assignor”) and                  (“the Assignee”).

The parties hereto hereby agree as follows:

 

Applicants:

   dELiA*s, Inc., a Delaware corporation (the “Lead Applicant”), Alloy
Merchandise, LLC, a Delaware limited liability company, DACCS, Inc., an Ohio
corporation, dELiA*s Operating Company, Inc., a Delaware corporation, dELiA*s
Distribution Company, Inc., a Delaware corporation, dELiA*s Retail Company, a
Delaware corporation, AMG Direct, LLC, a Delaware limited liability company,
dELiA*s Brand LLC, a Delaware limited liability company and dELiA*s Group, Inc.,
a Delaware corporation (together, the “Applicants”)

GE Capital:

   General Electric Capital Corporation (“GE Capital”)

Letter of Credit

Agreement:

   Letter of Credit Agreement, dated as of June 14, 2013, among the Lead
Applicant, each of the other Applicants party thereto from time to time, GE
Capital, as an L/C Issuer, and each of the other L/C Issuers party thereto from
time to time (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Letter of Credit Agreement”; capitalized terms
used herein without definition are used as defined in the Letter of Credit
Agreement)

[Trade Date:

   _________, ____]1

Effective Date:

   _________, ____2

 

1  Insert for informational purposes only if needed to determine other
arrangements between the assignor and the assignee.

2  To be filled out by GE Capital upon entry in the Register.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Aggregate amount of

L/C Reimbursement

Obligations for all L/C

Issuers5

  

Aggregate amount of

L/C Reimbursement

Obligations Assigned3

  

Percentage Assigned4

$_________

   $_________    __.____%

$_________

   $_________    __.____%

$_________

   $_________    __.____%

[THE REMAINDER OF THIS PAGE WAS INTENTIONALLY LEFT BLANK]

 

3  Amount to be adjusted by the counterparties to take into account any payments
made between the Trade Date and the Effective Date. The aggregate amounts are
inserted for informational purposes only to help in calculating the percentages
assigned which, themselves, are for informational purposes only.

4  Set forth, to at least 9 decimals, the Assigned Interest as a percentage of
the aggregate L/C Reimbursement Obligations. This percentage is set forth for
informational purposes only and is not intended to be binding. The assignments
are based on the amounts assigned not on the percentages listed in this column.

 

DELIA*S, INC.

ASSIGNMENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 1. Assignment. Assignor hereby sells and assigns to Assignee, and
Assignee hereby purchases and assumes from Assignor, Assignor’s rights and
obligations in its capacity as an L/C Issuer under the Letter of Credit
Agreement (including Liabilities owing to or by Assignor thereunder) and the
other Credit Documents, in each case to the extent related to the amounts
identified above (the “Assigned Interest”).

Section 2. Representations, Warranties and Covenants of Assignors. Assignor
(a) represents and warrants to Assignee that (i) it has full power and
authority, and has taken all actions necessary for it, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and
(ii) it is the legal and beneficial owner of its Assigned Interest and that such
Assigned Interest is free and clear of any Lien and other adverse claims and
(iii) by executing, signing and delivering this assignment via ClearPar® or any
other electronic settlement system designated by GE Capital, the Person signing,
executing and delivering this Assignment on behalf of the Assignor is an
authorized signatory for the Assignor and is authorized to execute, sign and
deliver this Agreement, (b) makes no other representation or warranty and
assumes no responsibility, including with respect to the aggregate amount of the
L/C Reimbursement Obligations, the percentage of the L/C Reimbursement
Obligations represented by the amounts assigned, any statements, representations
and warranties made in or in connection with any Credit Document or any other
document or information furnished pursuant thereto, the execution, legality,
validity, enforceability or genuineness of any Credit Document or any document
or information provided in connection therewith and the existence, nature or
value of the Cash Collateral and (c) assumes no responsibility (and makes no
representation or warranty) with respect to the financial condition of any
Applicant or the performance or nonperformance by any Applicant of any
obligation under any Credit Document or any document provided in connection
therewith.

Section 3. Representations, Warranties and Covenants of Assignees. Assignee
(a) represents and warrants to Assignor that (i) it has full power and
authority, and has taken all actions necessary for Assignee, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby,
(ii) it is [not] an Affiliate or an Approved Fund of GE Capital, (iii) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest assigned to it hereunder and either
Assignee or the Person exercising discretion in making the decision for such
assignment is experienced in acquiring assets of such type and (iv) by
executing, signing and delivering this Assignment via ClearPar® or any other
electronic settlement system designated by GE Capital, the Person signing,
executing and delivering this Assignment on behalf of the Assignor is an
authorized signatory for the Assignor and is authorized to execute, sign and
deliver this Agreement, (b) appoints and authorizes GE Capital to take such
action on its behalf and to exercise such powers under the Credit Documents as
are delegated to GE Capital by the terms thereof, together with such powers as
are reasonably incidental thereto, (c) shall perform in accordance with their
terms all obligations that, by the terms of the Credit Documents, are required
to be performed by it as an L/C Issuer, (d) confirms it has received such
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and shall continue to make
its own credit decisions in taking or not taking any action under any Credit
Document independently and without reliance upon GE Capital, any other L/C
Issuer or any other Indemnitee and based on such documents and information as it
shall deem appropriate at the time, (e) acknowledges and agrees that, as an L/C
Issuer, it may receive material non-public information and confidential

 

DELIA*S, INC.

ASSIGNMENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

information concerning the Applicants and their Affiliates and their Stock and
agrees to use such information in accordance with Section 7.10 of the Letter of
Credit Agreement, (f) specifies as its applicable lending offices (and addresses
for notices) the offices at the addresses set forth beneath its name on the
signature pages hereof and (g) to the extent required pursuant to Section 8.1(f)
of the Letter of Credit Agreement, attaches two completed originals of
Forms W-8ECI, W-8BEN, W-8IMY or W-9 and, if applicable, a portfolio interest
exemption certificate.

Section 4. Determination of Effective Date; Register. Following the due
execution and delivery of this Assignment by Assignor, Assignee and, to the
extent required by Section 7.9 of the Letter of Credit Agreement, the Lead
Applicant, this Assignment (including its attachments) will be delivered to GE
Capital for its acceptance and recording in the Register. The effective date of
this Assignment (the “Effective Date”) shall be the later of (i) the acceptance
of this Assignment by GE Capital and (ii) the recording of this Assignment in
the Register. GE Capital shall insert the Effective Date when known in the space
provided therefor at the beginning of this Assignment.

Section 5. Effect. As of the Effective Date, (a) Assignee shall be a party to
the Letter of Credit Agreement and, to the extent provided in this Assignment,
have the rights and obligations of an L/C Issuer under the Letter of Credit
Agreement and (b) Assignor shall, to the extent provided in this Assignment,
relinquish its rights (except those surviving the termination of the obligations
to Issue Letters of Credit and the payment in full of the Obligations) and be
released from its obligations under the Credit Documents other than those
obligations relating to events and circumstances occurring prior to the
Effective Date.

Section 6. Distribution of Payments. On and after the Effective Date, GE Capital
shall make all payments under the Credit Documents in respect of each Assigned
Interest (a) in the case of amounts accrued to but excluding the Effective Date,
to Assignor and (b) otherwise, to Assignee.

Section 7. Miscellaneous. (a) The parties hereto, to the extent permitted by
law, waive all right to trial by jury in any action, suit, or proceeding arising
out of, in connection with or relating to, this Assignment and any other
transaction contemplated hereby. This waiver applies to any action, suit or
proceeding whether sounding in tort, contract or otherwise.

(b) On and after the Effective Date, this Assignment shall be binding upon, and
inure to the benefit of, the Assignor, Assignee, GE Capital and their Related
Persons and their successors and assigns.

(c) THIS ASSIGNMENT SHALL BE GOVERNED BY, AND BE CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(d) This Assignment may be executed in any number of counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement.

(e) Signature pages may be detached from multiple separate counterparts and
attached to a single counterpart. Delivery of an executed signature page of this
Assignment by facsimile transmission or Electronic Transmission shall be as
effective as delivery of a manually executed counterpart of this Assignment.

 

DELIA*S, INC.

ASSIGNMENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

[NAME OF ASSIGNOR]

as Assignor

By:      

Name:

Title:

[NAME OF ASSIGNEE]

as Assignee

By:      

Name:

Title:

Lending Office:

 

[Insert Address (including contact name, fax number and e-mail address)]

 

DELIA*S, INC.

ASSIGNMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ACCEPTED and AGREED

this              day of             :

GENERAL ELECTRIC CAPITAL CORPORATION

 

By:      

Name:

Title:

 

[DELIA*S, INC.,

as the Lead Applicant]7

By:      

Name:

Title:

 

7 Include only if required pursuant to Section 7.9 of the Letter of Credit
Agreement.

 

DELIA*S, INC.

ASSIGNMENT

SIGNATURE PAGE